Exhibit 10.6

EXECUTION

U.S. $100,000,000

364-DAY REVOLVING CREDIT AGREEMENT

Dated as of August 14, 2013

among

FRANK’S INTERNATIONAL MANAGEMENT B.V.

acting as sole general partner and on behalf of

the limited partnership (commanditaire vennootschap)

FRANK’S INTERNATIONAL C.V.,

as Borrower,

AMEGY BANK NATIONAL ASSOCIATION,

as Administrative Agent

CAPITAL ONE, NATIONAL ASSOCIATION

as Syndication Agent

AMEGY BANK, NATIONAL ASSOCIATION

and

CAPITAL ONE, NATIONAL ASSOCIATION

as Co-Lead Arrangers and

Joint Book Runners

and

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I    DEFINITIONS   Section 1.01   Defined Terms      1  
Section 1.02   Terms Generally      23   Section 1.03   Effectuation of
Transfers      23   ARTICLE II    THE CREDITS   Section 2.01   Commitments     
23   Section 2.02   Loans and Borrowings      24   Section 2.03   Requests for
Borrowings      24   Section 2.04   Reserved      25   Section 2.05   Reserved
     25   Section 2.06   Funding of Borrowings      25   Section 2.07   Interest
Elections      25   Section 2.08   Termination and Reduction of Commitments     
26   Section 2.09   Repayment of Loans; Evidence of Debt      27   Section 2.10
  Repayment of Loans      27   Section 2.11   Prepayment of Loans      28  
Section 2.12   Fees      28   Section 2.13   Interest      28   Section 2.14  
Alternate Rate of Interest      29   Section 2.15   Increased Costs      29  
Section 2.16   Break Funding Payments      30   Section 2.17   Taxes      31  
Section 2.18   Payments Generally; Pro Rata Treatment; Sharing of Set-offs     
32   Section 2.19   Mitigation Obligations; Replacement of Lenders      34  
Section 2.20   Reserved      35   Section 2.21   Illegality      35   Section
2.22   Defaulting Lenders      35   Section 2.23   Reserved      36   ARTICLE
III    REPRESENTATIONS AND WARRANTIES   Section 3.01   Organization; Powers     
36   Section 3.02   Authorization      37   Section 3.03   Enforceability     
37   Section 3.04   Governmental Approvals      37   Section 3.05   Financial
Statements      37   Section 3.06   No Material Adverse Effect      37   Section
3.07   Title to Properties; Possession Under Leases      37   Section 3.08  
Litigation; Compliance with Laws      38   Section 3.09   Federal Reserve
Regulations      39  

 

i



--------------------------------------------------------------------------------

Section 3.10   Investment Company Act      39   Section 3.11   Use of Proceeds
     39   Section 3.12   Tax Returns      39   Section 3.13   No Material
Misstatements      39   Section 3.14   Employee Benefit Plans      40   Section
3.15   Environmental Matters      40   Section 3.16   Reserved      40   Section
3.17   Reserved      41   Section 3.18   Solvency      41   Section 3.19   Labor
Matters      41   Section 3.20   Insurance      41   Section 3.21   Status as
Senior Debt      41   Section 3.22   Material Contracts      41   Section 3.23  
Foreign Corrupt Practices      42   Section 3.24   OFAC      42   ARTICLE IV   
CONDITIONS TO CREDIT EVENTS   Section 4.01   All Credit Events      42   Section
4.02   First Credit Event      43   ARTICLE V    AFFIRMATIVE COVENANTS   Section
5.01   Existence; Businesses and Properties      45   Section 5.02   Insurance
     45   Section 5.03   Taxes; Payment of Obligations      46   Section 5.04  
Financial Statements, Reports, Etc.      46   Section 5.05   Litigation and
Other Notices      47   Section 5.06   Compliance with Laws      48   Section
5.07   Maintaining Records; Access to Properties and Inspections      48  
Section 5.08   Use of Proceeds      48   Section 5.09   Compliance with
Environmental Laws      48   Section 5.10   Further Assurances; Additional Loan
Parties      49   Section 5.11   Fiscal Year      49   ARTICLE VI    NEGATIVE
COVENANTS   Section 6.01   Indebtedness      49   Section 6.02   Liens      51  
Section 6.03   Sale and Lease-back Transactions      54   Section 6.04  
Investments, Loans and Advances      54   Section 6.05   Mergers,
Consolidations, Sales of Assets and Acquisitions      56   Section 6.06  
Dividends and Distributions      57   Section 6.07   Transactions with
Affiliates      59   Section 6.08   Business of the Borrower and the
Subsidiaries      60   Section 6.09   Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and Certain
Other Agreements; etc.      60   Section 6.10   Leverage Ratio      62  

 

ii



--------------------------------------------------------------------------------

Section 6.11   Interest Coverage Ratio      62   Section 6.12   Swap Agreements
     62   ARTICLE VII    EVENTS OF DEFAULT   Section 7.01   Events of Default   
  62   ARTICLE VIII    THE ADMINISTRATIVE AGENT   Section 8.01   Appointment and
Authority      64   Section 8.02   Rights as a Lender      65   Section 8.03  
Exculpatory Provisions      65   Section 8.04   Reliance by Administrative Agent
     66   Section 8.05   Delegation of Duties      66   Section 8.06  
Resignation of the Administrative Agent      66   Section 8.07   Non-Reliance on
the Administrative Agent and Other Lenders      67   Section 8.08   No Other
Duties, Etc.      67   Section 8.09   Administrative Agent May File Proofs of
Claim      67   Section 8.10   Guaranty Matters      68   Section 8.11  
Reserved      68   Section 8.12   Indemnification      68   Section 8.13  
Appointment of Supplemental Administrative Agent      68   Section 8.14  
Withholding      69   Section 8.15   Enforcement      69   ARTICLE IX   
MISCELLANEOUS   Section 9.01   Notices      70   Section 9.02   Survival of
Agreement      70   Section 9.03   Binding Effect      71   Section 9.04  
Successors and Assigns      71   Section 9.05   Expenses; Indemnity      74  
Section 9.06   Right of Set-off      75   Section 9.07   Applicable Law      75
  Section 9.08   Waivers; Amendment      75   Section 9.09   Interest Rate
Limitation      76   Section 9.10   Entire Agreement      77   Section 9.11  
Waiver of Jury Trial      77   Section 9.12   Severability      79   Section
9.13   Counterparts      79   Section 9.14   Headings      79   Section 9.15  
Jurisdiction; Consent to Service of Process      79   Section 9.16  
Confidentiality      80   Section 9.17   Communications      81   Section 9.18  
Release of Guarantees      82   Section 9.19   U.S.A. PATRIOT Act and Similar
Legislation      82   Section 9.20   Judgment      82   Section 9.21   Reserved
     82  

 

iii



--------------------------------------------------------------------------------

Section 9.22   No Fiduciary Duty      83   Section 9.23   Application of Funds
     83   Section 9.24   Imaging of Documents      83   Section 9.25   Keepwell
     84  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Prepayment
Notice Exhibit C-1    Form of Borrowing Request Exhibit D    Reserved Exhibit E
   Form of Guaranty Agreement Exhibit F    Form of Solvency Certificate Exhibit
G    Form of Revolving Note Exhibits H-1-4    Forms of U.S. Tax Compliance
Certificate Exhibit I    Form of Administrative Questionnaire Schedule 1.01   
Existing Letters of Credit Schedule 2.01    Commitments Schedule 3.04   
Governmental Approvals Schedule 3.07(g)    Subsidiaries Schedule 3.08(a)   
Litigation Schedule 3.12    Taxes Schedule 3.15    Environmental Matters
Schedule 3.20    Insurance Schedule 3.22    Material Contracts Schedule 6.01   
Indebtedness Schedule 6.02(a)    Liens Schedule 6.04    Investments

 

v



--------------------------------------------------------------------------------

THIS 364–DAY REVOLVING CREDIT AGREEMENT dated as of August 14, 2013 (as amended,
amended and restated, supplemented or otherwise modified, this “Agreement”), is
among FRANK’S INTERNATIONAL MANAGEMENT B.V., a private limited liability company
organized and existing under the laws of the Netherlands (“FIMBV”), acting as
sole general partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited
partnership (commanditaire vennootschap) formed and entered into under the laws
of The Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole
general partner and on behalf of Frank’s International C.V., the “Borrower”),
the LENDERS party hereto from time to time, and AMEGY BANK NATIONAL ASSOCIATION,
a national banking association (“Amegy”), as administrative agent (in such
capacity, together with any successor administrative agent appointed pursuant to
the provisions of Article VIII, the “Administrative Agent”) and CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association, as syndication agent (in
such capacity, the “Syndication Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Facility Loans at any time and from time to time prior to the
Revolving Facility Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of U.S. $100,000,000.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

“Administrator” shall have the meaning assigned to such term in
Section 9.11(b)(ii).

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Default Period” shall mean, with respect to the
Administrative Agent, any time when the Administrative Agent is a Defaulting
Lender and is not performing its role as the Administrative Agent hereunder and
under the other Loan Documents.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

 

Frank’s International 364-Day

Credit Agreement

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean the greatest of (i) the Prime Rate per annum,
(ii) the Federal Funds Effective Rate plus 0.50% per annum, and (iii) the
Adjusted Eurodollar Rate as of such date for a one-month Interest Period plus
1.00% per annum. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective from and including the date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, respectively.

“Applicable Margin” shall mean for any day, (i) on and prior to the Trigger
Date, (x) with respect to any Eurodollar Loan, 1.50% per annum and (y) with
respect to any ABR Loan, 0.50% per annum and (ii) after the Trigger Date, the
applicable margin per annum set forth below under the caption “Revolving
Facility Loans ABR Loan Spread” and “Revolving Facility Loans Eurodollar Loan
Spread”, as applicable, based upon the Leverage Ratio as of the last date of the
most recent fiscal quarter of the Borrower:

 

Leverage Ratio:

   Revolving Facility Loans
ABR Loan Spread     Revolving Facility Loans
Eurodollar Loan Spread  

Category 1: Greater than 1.50 to 1.00

     1.50 %      2.50 % 

Category 2: Greater than 0.50 to 1.00 but less than or equal to 1.50 to 1.00

     1.00 %      2.00 % 

Category 3: Less than or equal to 0.50 to 1.00

     0.50 %      1.50 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of FINV and its Subsidiaries (including the
Borrower) delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Borrower fails to deliver the consolidated financial
information when required to be delivered pursuant to Section 5.04(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial information is delivered.

 

Frank’s International 364-Day

Credit Agreement

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate of a Financial
Officer of the Borrower delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Leverage Ratio been accurately determined, then, for all
purposes of this Agreement, the “Applicable Margin” for any day occurring within
the period covered by such certificate of a Financial Officer of the Borrower
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Leverage Ratio for such period, and any shortfall in the
interest theretofore paid by the Borrower for the relevant period pursuant to
Section 2.12 and Section 2.13 as a result of the miscalculation of the Leverage
Ratio shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.12 or Section 2.13, as applicable, at the time the
interest for such period were required to be paid pursuant to said Section (and
shall remain due and payable until paid in full), in accordance with the terms
of this Agreement); provided that, notwithstanding the foregoing, so long as an
Event of Default described in Section 7.01(h) or (i) has not occurred with
respect to the Borrower, such shortfall shall be due and payable five
(5) Business Days following the determination described above.

“Amegy” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S. $30,000,000.

“Asset Disposition” shall mean any sale, transfer or other disposition by a Loan
Party or any Subsidiary of the Borrower to any Person other than a Loan Party or
a Subsidiary of the Borrower to the extent otherwise permitted hereunder of any
asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed U.S.
$30,000,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which the
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds the Revolving Facility Credit Exposure of such Revolving Facility Lender
at such time.

“Basel III” shall mean the comprehensive set of capital, liquidity and other
regulatory reform measures developed by the Basel Committee on Banking
Supervision, as implemented by the U.S. federal banking agencies.

 

Frank’s International 364-Day

Credit Agreement

 

3



--------------------------------------------------------------------------------

“Benefitting Loan Party” means a Loan Party for which funds or other support are
necessary for such Loan Party to constitute an Eligible Contract Participant.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement, it being understood, however, that for purpose of
Sections 5 and 6 of this Agreement such term shall be deemed to include Frank’s
International C.V.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type under the Revolving
Facility made on a single date to the Borrower and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S. $1,000,000 and (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S. $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S. $500,000 and (b) in the
case of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.
$500,000.

“Borrowing Request” shall mean a request by the Borrower for a Revolving
Facility Borrowing in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York or Houston, Texas, and, where used in the context of Eurodollar Loans, is
also a day on which dealings are carried on in the London interbank market.

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP. Anything in this
Agreement to the contrary notwithstanding, any obligation of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) required to be classified and accounted for as a capital lease on the
balance sheet of such Person under GAAP as in effect at the time such lease is
entered into shall not be treated as a Capital Lease Obligation solely as a
result of (x) the adoption of any changes in, or (y) changes in the application
of, GAAP after such lease is entered into.

“Change in Control” means the occurrence of any of the following: (a) at any
time on or after consummation of an initial public offering of the common equity
of FINV, any Person or group (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), other than the Mosing Family, shall own
beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in effect
on the

 

Frank’s International 364-Day

Credit Agreement

 

4



--------------------------------------------------------------------------------

Closing Date), directly or indirectly, in the aggregate Equity Interests
representing 50% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of FINV; or (b) FINV shall cease to
own beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the Closing Date), directly or indirectly, in the aggregate Equity
Interests representing 50% or more of the issued and outstanding Equity
Interests of Borrower.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued; and, provided, further, that
the increased costs associated with a Change in Law based on the foregoing
clauses (x) and (y) may only be imposed to the extent the applicable Lender
imposes the same charges on other similarly situated borrowers under comparable
credit facilities.

“Closing Date” shall mean August 14, 2013, and “Closing” shall mean the making
of the initial Loans on the Closing Date hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

“Consolidated Funded Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Indebtedness in respect of the deferred purchase price of property or
services (other than (a) trade accounts payable in the ordinary course of
business and not past due for more than ninety (90) days unless being contested
by such Person in good faith by appropriate proceedings diligently conducted,
(b) deferred compensation payable to directors, partners, members, officers or
employees of FINV or any of its Subsidiaries and (c) any purchase price
adjustment or earnout, except to the extent that the amount payable pursuant to
such purchase price adjustment is determinable and is not paid when due (giving
effect to any applicable grace period)), of the Loan Parties and Borrower’s
Subsidiaries determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of FINV and its Subsidiaries for such period determined on a consolidated
basis; provided, however, that

(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income, expenses or charges
(including, without limitation,

 

Frank’s International 364-Day

Credit Agreement

 

5



--------------------------------------------------------------------------------

expenses or charges related to any offering of Equity Interests of any Loan
Party or the Borrower’s Subsidiaries, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses and charges related to the
Transactions), in each case, shall be excluded; provided that, with respect to
each nonrecurring item, the Borrower shall have delivered to the Administrative
Agent an officers’ certificate specifying and quantifying such item and stating
that such item is a nonrecurring item,

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the governing body of the Borrower) shall be excluded,

(d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of obligations under Swap
Agreements) shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary of a
Loan Party, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to a Loan
Party or a Subsidiary thereof in respect of such period,

(f) the Net Income for such period of any Subsidiary (that is not a Loan Party)
of a Loan Party shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Subsidiary or its stockholders, partners or members, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived or complied with,

(g) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h) any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

(i) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

(j) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock or unit appreciation or similar rights, stock or
unit options, any restricted stock or unit plan or other rights to officers,
directors, and employees (or persons holding similar positions or performing
similar functions for non corporate entities) of any Loan Party or any of
Borrower’s Subsidiaries shall be excluded.

 

Frank’s International 364-Day

Credit Agreement

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of FINV
and its consolidated Subsidiaries (including Borrower), determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of FINV
as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both, unless cured or waived,
would become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement within three Business Days of the
date when due, unless the subject of a good faith dispute, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations under this Agreement or has made a public statement to such
effect with respect to its funding obligations under this Agreement (and such
notice or public statement has not been withdrawn), (c) has failed, within three
Business Days after request by the Administrative Agent (whether acting on its
own behalf or at the reasonable request of the Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)),
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations, (d) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (e) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
bankruptcy or insolvency laws, or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or its direct or indirect
parent company or the exercise of control over a Lender or its direct or
indirect parent by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Dispute” shall have the meaning assigned to such term in Section 9.11(b)(i).

“EBITDA” shall mean, with respect to FINV and its Subsidiaries (including the
Borrower) on a consolidated basis for any period, the Consolidated Net Income of
FINV and its Subsidiaries for such period plus (a) the sum of (in each case
without duplication and to the extent the respective amounts described in
subclauses (i) through (vii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any non-cash item to the extent it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash item that was paid in a prior period)):

(i) provision for Taxes based on income, profits, losses or capital of FINV and
its Subsidiaries for such period (adjusted for the tax effect of all adjustments
made to Consolidated Net Income),

 

Frank’s International 364-Day

Credit Agreement

 

7



--------------------------------------------------------------------------------

(ii) Interest Expense of FINV and its Subsidiaries that are Loan Parties for
such period (net of interest income of the General Partner and such Subsidiaries
for such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment,
goodwill and intangibles and other long-lived assets and the impact of purchase
accounting on FINV and its Subsidiaries for such period),

(iv) gain or loss on sale of assets of FINV and its Subsidiaries,

(v) foreign currency gain or loss by FINV and its Subsidiaries,

(vi) other non-cash adjustments (e.g., stock compensation expense as a result of
the long term incentive plan), and

(vii) extraordinary losses and unusual or non-recurring cash charges;

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of FINV and its Subsidiaries for such period
(but excluding any such items which represent the reversal in such period of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
where such accrual or reserve is no longer required).

“Eligible Assignee” shall mean a Person that is (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund, and (d) a financial institution approved by
(i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (such approval not to be unreasonably withheld
or delayed).

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata or sediment and natural resources such as flora and fauna.

“Environmental Claim” shall mean any and all actions, suits, demands, claims,
liens, notices of non-compliance or violation, notices of liability or potential
liability, investigations, proceedings, consent orders or consent agreements
relating in any way to any actual or alleged violation of Environmental Law or
any Release or threatened Release of, or exposure to, Hazardous Materials.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all applicable federal, state,
provincial, local or foreign laws, including common law, ordinances,
regulations, rules, codes, orders, judgments or other

 

Frank’s International 364-Day

Credit Agreement

 

8



--------------------------------------------------------------------------------

legally enforceable requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment or human health, and (b) the use, generation, handling, treatment,
storage, disposal, Release or transportation of, or exposure to, Hazardous
Materials, including the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42
U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the National
Environmental Policy Act, 42 U.S.C. §§ 4321 et seq., and the Emergency Planning
and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended,
and their foreign, state, provincial or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Loan Parties, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (d) the incurrence
by any Loan Party or any ERISA Affiliate of any liability under Title IV of
ERISA; (e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) a determination that any Multiemployer Plan is in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA;
(g) the incurrence by any Loan Party or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the any Loan Party.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate in accordance with
the provisions of Article II.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan, a rate per annum offered for U.S. Dollar deposits in an amount
comparable to the principal amount of the applicable Eurodollar Loan for a
period of time equal to the applicable Interest Period as of 11:00 a.m.

 

Frank’s International 364-Day

Credit Agreement

 

9



--------------------------------------------------------------------------------

City of London, England time two (2) Business Days prior to the first date of
such Interest Period as shown on the display designated as “British Bankers
Association Interest Settlement Rates” on the Bloomberg System (“Bloomberg”);
provided, however, that if such rate is not available on Bloomberg, then such
offered rate shall be otherwise independently determined by the Administrative
Agent from an alternate, substantially similar independent source available to
Administrative Agent and recognized in the banking industry.

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Loans.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and
any successor statute.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder (a) income, franchise and similar Taxes,
in each case imposed on (or measured by) net income, net profits or capital by
the United States (or any state or other subdivision thereof) or by the
jurisdiction (or any political jurisdiction thereof) under the laws of which
such recipient is organized, resident or doing business, or in which its
principal office or, in the case of any Lender, in which its applicable lending
office, is located or any jurisdiction in which such recipient has a present or
former connection (other than any such connection arising solely from actions
taken under the Loan Documents) is located, (b) any branch profits Tax or any
similar Tax that is imposed by any jurisdiction described in clause (a) above,
(c) any withholding Tax imposed on amounts payable to or for the account of a
recipient with respect to an interest in a Loan or Commitment pursuant to a law
that is in effect at the time the Administrative Agent, Lender or other
recipient acquires an interest in such Loan or Commitment (other than in the
case of an assignee pursuant to a request by a Loan Party under Section 2.19(b))
or designates a new lending office, except to the extent that such Lender or
other recipient in the case of a designation of a new lending office, or its
assignor, in the case of assignment, was entitled, at the time of designation of
such new lending office (or assignment), to receive additional amounts with
respect to such withholding Tax pursuant to Section 2.17(a) or Section 2.17(c),
(d) any backup withholding Tax, (e) any withholding Taxes attributable to such
Lender’s or such other recipient’s failure (other than as a result of a Change
in Law) to comply with Section 2.17(e), and (f) any withholding Tax imposed
under FATCA.

“Existing Letters of Credit” means collectively those letters of credit
described on Schedule 1.01.

 

Frank’s International 364-Day

Credit Agreement

 

10



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Family Member” shall mean a spouse, lineal ancestor, lineal descendant, legally
adopted child, brother or sister of a Person, or a lineal descendant or legally
adopted child of a brother or sister of a Person.

“FCPA” means the Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Engagement Letter dated June 21, 2013 among
Amegy, Capital One, National Association and the Borrower.

“Fees” shall mean the Administrative Agent Fees and any other fees payable under
the Fee Letter.

“FIMBV” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10 and 6.11.

“FINV” shall mean Frank’s International N.V., a limited liability company
organized under the laws of the Netherlands.

“Frank’s International C.V.” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by

 

Frank’s International 364-Day

Credit Agreement

 

11



--------------------------------------------------------------------------------

agreement to keep well, to purchase assets, goods, securities or services, to
take or pay or otherwise) or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness, (ii) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment thereof, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Guaranty Agreement” shall mean the Guaranty Agreement, as amended, supplemented
or otherwise modified from time to time, substantially in the form of Exhibit E,
among the Loan Parties and the Administrative Agent, and any other guarantee
that may be executed after the Closing Date in favor of, and in form and
substance acceptable to, the Administrative Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, friable asbestos or friable asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature, in each case subject to
regulation pursuant to, or which can give rise to liability under, any
Environmental Law.

“Highest Lawful Rate” shall means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), and (h) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of banker’s
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.

 

Frank’s International 364-Day

Credit Agreement

 

12



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA for
the period of four consecutive fiscal quarters most recently ended as of such
date to (b) Interest Expense as of such date; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Interest Coverage Ratio shall be determined for the respective Test Period on a
Pro Forma Basis for such occurrences.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) interest expense of such Person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received and costs incurred by the Borrower
and its Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter, as the Borrower may elect, or the date any
Eurodollar Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided that, (a) if any Interest Period for a Eurodollar Loan would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (c) no Interest Period shall extend beyond the Revolving
Facility Maturity Date. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

Frank’s International 364-Day

Credit Agreement

 

13



--------------------------------------------------------------------------------

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“JAMS” shall have the meaning assigned to such term in Section 9.11(b)(ii).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person (other than a natural person) that becomes a “Lender” hereunder
pursuant to Section 9.04.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters most recently ended as of such date, all determined on a consolidated
basis in accordance with GAAP; provided that to the extent any Asset Disposition
or any Asset Acquisition (or any similar transaction or transactions that
require a waiver or a consent of the Required Lenders pursuant to Section 6.04
or Section 6.05) or incurrence or repayment of Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, the Leverage Ratio shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of a Loan
Party), any purchase option, call or similar right of a third party with respect
to such securities.

“Loan Documents” shall mean this Agreement, the Notes and the Guaranty
Agreement.

“Loan Parties” shall mean the Borrower and each Material Subsidiary.

“Loans” shall mean the Revolving Facility Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of events and/or conditions
that have had or could reasonably be expected to have (i) a materially adverse
effect on the business, operations, properties, assets or financial condition of
the Loan Parties, taken as a whole, or (ii) a material impairment of the
validity or enforceability of, or a material impairment of the material rights,
remedies or benefits available to the Lenders or the Administrative Agent under
any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and other than
Indebtedness owing by a Loan Party pursuant to the Multi-Year Credit Facility)
of a Loan Party in an aggregate principal amount exceeding U.S. $30,000,000.

“Material Subsidiary” shall mean any Subsidiary of the Borrower that is a
“Significant Subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

Frank’s International 364-Day

Credit Agreement

 

14



--------------------------------------------------------------------------------

“Mosing Family” shall mean, collectively, Mosing Holdings, Inc., a Delaware
corporation, FWW B.V., a private limited liability company organized and
existing under the laws of the Netherlands, Ginsoma Family C.V., a limited
partnership established under the laws of the Netherlands and each of the
persons listed on Exhibit A to the deed of amendment to the articles of
association of FINV dated as of August 14, 2013 and each of their Affiliates,
Family Members or trusts set up for the benefit of any of the persons listed on
such Exhibit.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of any Loan Party or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA.

“Multi-Year Credit Facility” means the revolving credit facility of the Borrower
under that certain Revolving Credit Agreement dated as of August 14, 2013, among
the Borrower, Amegy Bank National Association, as administrative agent, and the
lenders party thereto, together with any and all other amendments and
supplements thereto.

“Multi-Year Credit Facility Maturity Date” means the Revolving Facility Maturity
Date of the Multi-Year Credit Facility.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends. “Net Proceeds” shall mean 100% of the cash
proceeds actually received by a Loan Party or any Subsidiary of the Borrower
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any loss, damage,
destruction or condemnation of, or any sale, transfer or other disposition
(including any sale and leaseback of assets) to any Person of any asset or
assets of a Loan Party or any such Subsidiary of the Borrower (other than those
pursuant to Section 6.05(a), (b), (c), (e), (f), (h), (i), or (j)) net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, sales
commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset and any cash reserve for adjustment in respect of the sale
price of such asset established in accordance with GAAP, including without
limitation, pension and post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
and (ii) Taxes paid or payable as a result thereof.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

“Notes” shall mean the promissory notes of the Borrower described in
Section 2.09(e) and being substantially in the form of Exhibit G, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“Obligations” shall mean (i) all obligations and liabilities of any Loan Party
under any Swap Agreement entered into on or after the Closing Date between such
Loan Party and any Person that, at the time such obligation was entered into,
was a Lender or Affiliate of a Lender hereunder; provided that, notwithstanding
anything to the contrary, with respect to any Loan Party that is not an Eligible
Contract Participant, the Obligations of such Loan Party shall exclude any
Excluded Swap Obligations of such Loan Party and (ii) all amounts owing to any
of the Administrative Agent or any Lender pursuant to the

 

Frank’s International 364-Day

Credit Agreement

 

15



--------------------------------------------------------------------------------

terms of this Agreement or any other Loan Document or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
together with the due and punctual performance of all other obligations of the
Borrower and the other Loan Parties under or pursuant to the terms of this
Agreement or the other Loan Documents, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents (other than any such Taxes imposed with respect to an assignment,
other than an assignment pursuant to Section 2.19(b)).

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
the Borrower or any of its Subsidiaries, if (a) such acquisition was not
preceded by, or effected pursuant to, an unsolicited or hostile offer, (b) such
acquired Person, division or line of business of a Person is, or is engaged in,
any business or business activity conducted by the Borrower and its Subsidiaries
on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and (c) immediately after giving effect thereto: (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Leverage Ratio, on a Pro
Forma Basis after giving effect to such acquisition or formation, recomputed as
at the last day of the most recently ended fiscal quarter of FINV, is less than
2.00 to 1.00, and, if the total consideration in respect of such acquisition (or
acquisitions) exceeds U.S. $30,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01).

“Permitted Liens” shall mean those Liens and other encumbrances permitted by
Section 6.02.

“Permitted Investments” shall mean:

(a) direct obligations of the United States or any agency thereof or obligations
guaranteed by the United States or any agency thereof, in each case with
maturities not exceeding two years;

 

Frank’s International 364-Day

Credit Agreement

 

16



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States or any state
thereof, having capital, surplus and undivided profits in excess of U.S
.$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States with a rating at
the time as of which any investment therein is made of P-1 (or higher) according
to Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States or by any political subdivision or taxing authority thereof, and rated at
least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S. $500,000,000; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the Consolidated Total
Assets of the Borrower and its Subsidiaries, on a consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) FINV and its Subsidiaries shall be
in compliance, on a Pro Forma Basis after giving effect to such Permitted
Refinancing Indebtedness, with the Financial Performance Covenants recomputed as
at the last day of the most recently ended fiscal quarter of FINV and its
Subsidiaries, (b) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest, breakage costs and premium thereon and reasonable transaction
expenses with respect thereto), (c) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
the Obligations on terms at least as favorable to the Lenders, taken as a whole,
as those contained in the documentation governing the Indebtedness being
Refinanced, (e) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced (other than any after-acquired or established Subsidiary that
pursuant to the terms of the Indebtedness being extended, refinanced, renewed or
replaced would have been required to become an obligor

 

Frank’s International 364-Day

Credit Agreement

 

17



--------------------------------------------------------------------------------

thereunder), and (f) if the Indebtedness being Refinanced is secured by any
collateral, such Permitted Refinancing Indebtedness may be secured by such
collateral on terms no less favorable in any material respect to the Lenders,
taken as a whole, than those contained in the documentation governing the
Indebtedness being Refinanced.

“Permitted Senior Unsecured Debt” shall mean unsecured senior Indebtedness
issued by the Borrower and/or a finance company that is an Affiliate of the
Borrower (i) the terms of which (1) do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 91
days after the Revolving Facility Maturity Date, (2) do not contain covenants
that, taken as a whole, are more restrictive than those set forth in this
Agreement and the other Loan Documents, (3) provide for covenants and events of
default customary for Indebtedness of a similar nature as such Permitted Senior
Unsecured Debt and (ii) in respect of which no Subsidiary of the Borrower that
is not a guarantor under the Loan Documents is a guarantor; provided that
immediately prior to and after giving effect on a Pro Forma Basis to any
incurrence of Permitted Senior Unsecured Debt, no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the Borrower
would be in compliance on a Pro Forma Basis with the Financial Performance
Covenants as of the most recently completed fiscal quarter for which financial
statements are available.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or Governmental Authority .

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate is (or if such plan
were terminated would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean for any day, the prime rate of interest per annum
published from time to time in the Bonds, Rates & Yields section of The Wall
Street Journal or in any successor publication to The Wall Street Journal.
Borrower understands that the Prime Rate may not be the best, lowest, or most
favored rate, and any representation or warranty in that regard is expressly
disclaimed. Borrower acknowledges that (i) if more than one prime rate is
published at any time by The Wall Street Journal, the highest of such prime
rates shall constitute the Prime Rate hereunder, and (ii) if at any time The
Wall Street Journal ceases to publish a prime rate, the Administrative Agent
shall have the right to select a substitute rate that the Administrative Agent
determines, in the exercise of its reasonable commercial discretion, to be
comparable to such prime rate, and the substituted rate as so selected, upon the
sending of written notice thereof to Borrower, shall constitute the Prime Rate
hereunder. Upon each increase or decrease hereafter in the Prime Rate, the rate
of interest upon the unpaid principal balance of the ABR Loans shall be
increased or decreased by the same amount as the increase or decrease in the
Prime Rate, such increase or decrease to become effective as of the day of each
such change in the Prime Rate and without notice to Borrower or any other
Person. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Lender. The
Lenders may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such

 

Frank’s International 364-Day

Credit Agreement

 

18



--------------------------------------------------------------------------------

calculation as will give pro forma effect to such events as if such events
occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”):

(a) in making any determination of EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Asset Disposition and to any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (z) with respect to distributions made pursuant to Section 6.06(e), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Borrower setting forth
such operating expense reductions and other operating improvements or synergies
and (ii) information and calculations supporting in reasonable detail such
estimated operating expense reductions and other operating improvements or
synergies.

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of the Borrower and its
Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower or any of its Subsidiaries prior to the Closing Date.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Qualified ECP Credit Party” means, with respect to any Benefitting Loan Party
in respect of any Swap Obligation, each Loan Party that, at the time of the
guarantee by such Benefitting Loan Party of such Swap Obligation is entered into
or becomes effective with respect to, or at any other time such Benefitting Loan
Party is by virtue of such guarantee deemed to enter into, such Swap Obligation,
constitutes an Eligible Contract Participant and can cause such Benefitting Loan
Party to qualify as an Eligible Contract Participant at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Frank’s International 364-Day

Credit Agreement

 

19



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
members, managers and agents of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, and (b) Available Unused Commitments, that taken together,
represent more than 50% of the sum of all (y) Loans outstanding, and (z) the
total Available Unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from

 

Frank’s International 364-Day

Credit Agreement

 

20



--------------------------------------------------------------------------------

time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the Closing Date is U.S. $100,000,000.

“Revolving Facility Credit Exposure” shall mean, at any time, the aggregate
principal amount of the Revolving Facility Loans outstanding at such time. The
Revolving Facility Credit Exposure of any Revolving Facility Lender at any time
shall be the aggregate principal amount of such Revolving Facility Lender’s
Revolving Facility Loans outstanding at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01. Each Revolving Facility Loan shall be
a Eurodollar Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean August 13, 2014 (or if such date
is not a Business Day, the next succeeding Business Day, unless such Business
Day is in the next calendar month, in which case the next preceding Business
Day).

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended and any
successor statute.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D).
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

Frank’s International 364-Day

Credit Agreement

 

21



--------------------------------------------------------------------------------

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Supplemental Administrative Agent” shall have the meaning assigned to such term
in Section 8.13(a).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.

“Swap Provider” means any Lender or any Affiliate of a Lender who has entered
into a Swap Agreement with Borrower or its Subsidiaries pursuant to the terms of
this Agreement.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority and any and all additions to tax, interest and
penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of FINV ending on or prior to such
date.

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the execution and delivery of the loan documents pertaining to
the Multi-Year Credit Facility; and (c) the payment of all fees and expenses
owing in connection with the foregoing.

“Trigger Date” shall mean the first date of delivery of financial statements
after the Closing Date pursuant to Section 5.04(a) or (b).

 

Frank’s International 364-Day

Credit Agreement

 

22



--------------------------------------------------------------------------------

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

“United States” means the United States of America.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withholding Agent” shall have the meaning assigned to it in Section 2.17(a).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time.

Section 1.03 Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Revolving Facility Lender agrees to make Revolving Facility Loans, in each
case from time to time during the Availability Period, comprised of Eurodollar
Loans and ABR Loans to the Borrower in U.S. Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure exceeding such Lender’s Revolving Facility Commitment and (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving
Facility Loans. The Revolving Facility shall be available as ABR Loans or
Eurodollar Loans.

 

Frank’s International 364-Day

Credit Agreement

 

23



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans of the same Type and in the same
currency made by the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing by the Borrower is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Interest Periods in respect of Borrowings outstanding under the
Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Borrowing consisting of Eurodollar Loans, not later than
10:00 a.m., Houston, Texas time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of a Borrowing consisting of ABR Loans,
not later than 11:00 a.m., Houston, Texas time on the date of such Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly (but in any event on the same day) by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(e) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Frank’s International 364-Day

Credit Agreement

 

24



--------------------------------------------------------------------------------

Section 2.04 Reserved.

Section 2.05 Reserved.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Houston, Texas time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Each Lender may, at its option, make any Loan
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to such account of the Borrower as is designated by the
Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

Frank’s International 364-Day

Credit Agreement

 

25



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders (unless such Event of Default is an
Event of Default under Section 7.01(h) or (i), in which case no such request
shall be required), so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of U.S. $1,000,000 and not less than U.S. $5,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments), and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans by
the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Facility Commitments

 

Frank’s International 364-Day

Credit Agreement

 

26



--------------------------------------------------------------------------------

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent; provided that a notice of termination of Revolving Facility
Commitments may state that such notice is conditioned upon the effectiveness of
another credit facility or facilities as specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Each reduction of the Revolving Facility Commitments shall be made ratably among
the Lenders in accordance with their respective Revolving Facility Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving Facility Maturity Date; provided, that
all Loans shall be paid on such earlier date upon which the maturity of the
Loans shall have been accelerated pursuant to Section 7.01.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder, and
(iii) any amount received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e) Loans made by a Lender shall be evidenced by a promissory note substantially
in the form of Exhibit G. The Borrower shall prepare, execute and deliver to
each Lender a Note payable to such Lender. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including, to the extent
requested by any assignee, after assignment pursuant to Section 9.04) be
represented by one or more Notes in such form payable to the payee named
therein.

Section 2.10 Repayment of Loans. (a) To the extent not previously paid, all
Revolving Facility Loans shall be due and payable on the Revolving Facility
Maturity Date.

(b) Prior to any repayment of any Revolving Facility Borrowing, the Borrower
shall select the Revolving Facility Borrowing or Revolving Facility Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 1:00 p.m., Houston, Texas time,
(i) in the case of an ABR Borrowing, one Business Day before the scheduled date
of such repayment and (ii) in the case of a Eurodollar Borrowing, three Business
Days before the scheduled date of such repayment. Each repayment of a Revolving
Facility Borrowing shall be applied to the Revolving Facility Loans included in
the repaid Revolving Facility Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment).

 

Frank’s International 364-Day

Credit Agreement

 

27



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay Revolving Facility Loans in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in the form of Exhibit B hereto provided in accordance with
Section 2.10(b).

(b) If on any date, the Administrative Agent notifies the Borrower that the
Revolving Facility Credit Exposure exceeds the aggregate Revolving Facility
Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans together
with any interest accrued to the date of such prepayment on the aggregate
principal amount of Revolving Facility Loans prepaid. The Administrative Agent
shall give prompt notice of any prepayment required under this Section 2.11(b)
to the Borrower and the Lenders.

(c) In the event of any termination of all the Revolving Facility Commitments,
the Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Facility Loans. If as a result of any partial reduction of
the Revolving Facility Commitments, the aggregate Revolving Facility Exposure
would exceed the aggregate Revolving Facility Commitments of all Revolving
Facility Lenders after giving effect thereto, then the Borrower shall, on the
date of such reduction, repay or prepay Revolving Facility Loans in an amount
sufficient to eliminate such excess.

Section 2.12 Fees.

(a) Reserved.

(b) Reserved.

(c) Reserved.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fee set forth in the Fee Letter at the times
specified therein or such other administrative fee as agreed between the
Borrower and the Administrative Agent in writing (such fees, the “Administrative
Agent Fees”) and to pay all other fees due and payable pursuant to the Fee
Letter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan at the Alternate Base Rate plus the Applicable
Margin.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans with respect to the Revolving
Facility in paragraph (a) of this Section; provided that this paragraph (c)
shall not apply to any Default or Event of Default that has been waived by the
Lenders pursuant to Section 9.08.

 

Frank’s International 364-Day

Credit Agreement

 

28



--------------------------------------------------------------------------------

(d) Accrued interest on each Revolving Facility Loan shall be payable by the
Borrower in arrears on each Interest Payment Date for such Revolving Facility
Loan upon termination of the Revolving Facility Commitments and upon the
Revolving Facility Maturity Date; provided that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Revolving Facility Loan (other than a
prepayment of an ABR Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (z) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Revolving Facility
Revolving Facility Loan shall be payable on the effective date of such
conversion.

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or 366
days, as the case may be; or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto, and (y) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders shall agree adequately reflects the costs to the Revolving
Facility Lenders of making the Loans comprising such Borrowing.

Section 2.15 Increased Costs (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, FDIC
insurance or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate); or

(ii) impose on any Lender or the London interbank market any tax, costs,
expenses or other condition affecting this Agreement or Loans made by such
Lender or participation therein (except in each case (A) for Indemnified Taxes
indemnified pursuant to Section 2.17 and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to

 

Frank’s International 364-Day

Credit Agreement

 

29



--------------------------------------------------------------------------------

reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) (except in each case (A) for
Indemnified Taxes indemnified pursuant to Section 2.17 and (B) Excluded Taxes),
then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered in connection therewith.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or any of the Loans made by such Lender or as a
consequence of the Commitments to make any of the Loans, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered in connection therewith.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Frank’s International 364-Day

Credit Agreement

 

30



--------------------------------------------------------------------------------

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law. If a Loan Party, the Administrative Agent or any other Person acting on
behalf of the Administrative Agent in regards to payments hereunder (a
“Withholding Agent”) shall be required by applicable law to deduct Taxes from
such payments, the applicable Withholding Agent shall be entitled to make such
deduction or withholding and, if such Tax is an Indemnified Tax, then the sum
payable by the Loan Party shall be increased as necessary so that after making
all required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings for Indemnified Taxes been made, and such
Withholding Agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (other than Indemnified Taxes or Other Taxes
resulting from gross negligence or willful misconduct of the Administrative
Agent or such Lender, and without duplication of any amounts indemnified under
Section 2.17(a)) paid by the Administrative Agent or such Lender, as applicable,
on or with respect to any payment by or on account of any obligation of such
Loan Party under, or otherwise with respect to, any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided however, that a Loan Party shall not be
required to make any payment pursuant to this Section 2.17(c) if the
Administrative Agent or such Lender, as the case may be, makes demand for such
payment more than 180 days after the earlier of (i) the date on which the
relevant Governmental Authority makes written demand upon such Person for
payment of such Indemnified Taxes or Other Taxes, and (ii) the date on which
such Person has made payment of such Indemnified Taxes or Other Taxes (except
that, if the Indemnified Taxes or Other Taxes imposed or asserted giving rise to
such claims are retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effort thereof). A certificate as
to the amount of such payment or liability and setting forth in reasonable
detail the basis and calculation for such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error of the Lender or
the Administrative Agent, as applicable.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it
may lawfully do so, deliver

 

Frank’s International 364-Day

Credit Agreement

 

31



--------------------------------------------------------------------------------

to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, two copies of U.S.
Internal Revenue Service Form W-8BEN (claiming the benefits of an applicable
income tax treaty), W-8EXP, W-8IMY (together with any required attachments) or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
any of Exhibits H-1-4 (as applicable) and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding Tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
that is not a Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, two copies of U.S. Internal Revenue Service Form
W-9, properly completed and duly executed by such Lender, claiming complete
exemption (or otherwise establishing an exemption) from U.S. backup withholding
on all payments under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Lender, to the extent it may lawfully do so, on or
before the date it becomes a party to this Agreement. In addition, each Lender,
to the extent it may lawfully do so, shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Without limiting the foregoing, any Lender that is entitled to an exemption from
or reduction of withholding Tax otherwise indemnified against by a Loan Party
pursuant to this Section 2.17 with respect to payments under any Loan Document
shall deliver to the Borrower or the relevant Governmental Authority (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower or the Administrative Agent to permit
such payments to be made without such withholding Tax or at a reduced rate;
provided that in such Lender’s judgment such completion, execution or submission
would not materially prejudice such Lender.

(f) If the Administrative Agent or any Lender determines, in good faith and in
its sole discretion, that it has received a refund of Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or such Lender in good faith and in
its sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.

(g) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder

 

Frank’s International 364-Day

Credit Agreement

 

32



--------------------------------------------------------------------------------

(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., Houston, Texas
time, on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan shall be made in U.S.
Dollars. All payments of other amounts due hereunder or under any other Loan
Document shall be made in U.S. Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Facility Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in Revolving Facility Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any Loan
Party (as to which the provisions of this paragraph (c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and

 

Frank’s International 364-Day

Credit Agreement

 

33



--------------------------------------------------------------------------------

may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or is a
Defaulting Lender, then such Loan Party may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Loan Party (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) such assignment does not conflict with applicable law. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender

 

Frank’s International 364-Day

Credit Agreement

 

34



--------------------------------------------------------------------------------

by requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder to one or more Eligible Assignees, provided that: (i) all Obligations
of the Borrower owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

Section 2.20 Reserved.

Section 2.21 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Eurodollar Borrowings of such Lender to ABR Borrowings
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the aggregate principal amount of Loans and Available Unused Commitment of
such Defaulting Lender shall not be included in determining whether all Lenders,
Required Lenders or affected Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.08);
provided that (i) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender, (ii) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and
(iii) any amendment that reduces the principal amount of, or rate of interest
on, any Loan made by such Defaulting Lender, shall require the consent of such
Defaulting Lender;

(c) reserved;

(d) reserved; and

(e) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, (iii)

 

Frank’s International 364-Day

Credit Agreement

 

35



--------------------------------------------------------------------------------

third, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (iv) fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement and (v) fifth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (v), that if such payment is (x) a prepayment of the
principal amount of any Loans in respect of which a Defaulting Lender has not
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 4.01 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(f) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Revolving Facility Credit Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Facility Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Facility Percentage; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.23 Reserved.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to the
Borrower and each of its Subsidiaries that:

Section 3.01 Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and (if applicable) in good standing under the laws of the
jurisdiction of its organization except for such failure to be in good standing
which could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder. Frank’s
International C.V. is duly formed and entered into as a contract governed by the
laws of the Netherlands and, in absence of Frank’s International C.V. having
separate legal personality under the laws of the Netherlands, Frank’s
International Management B.V. acting as its sole general partner is the sole
party authorized to act on behalf of Frank’s International C.V. and shall hold
title to any and all assets contributed to or acquired on behalf of Frank’s
International C.V.

 

Frank’s International 364-Day

Credit Agreement

 

36



--------------------------------------------------------------------------------

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each Loan Party of each of the Loan Documents to which it is a
party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all necessary corporate, stockholder, limited liability company or
partnership action required to be obtained by the Borrower and such Loan Parties
and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any such Loan Party,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which the Borrower or any such Loan Party is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this clause (b), could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (c) will not result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Loan Party, other than the Liens permitted by Section 6.02.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for such
consents, authorizations, filings or other actions that have either (i) been
made or obtained and are in full force and effect or (ii) are listed on
Schedule 3.04, and (iii) such actions, consents, approvals, registrations or
filings, the failure to be obtained or made which could not reasonably be
expected to have a Material Adverse Effect.

Section 3.05 Financial Statements. There has heretofore been furnished to the
Lenders the following (and the following representations and warranties are made
with respect thereto):

The unaudited pro forma consolidated balance sheet of FINV as of December 31,
2012, prepared giving effect to the Transactions as if the Transactions had
occurred on such date. Such pro forma consolidated balance sheet (i) was
prepared in good faith based on assumptions that are believed by the Borrower to
be reasonable as of the Closing Date (it being understood that such assumptions
are based on good faith estimates with respect to certain items and that the
actual amounts of such items on the Closing Date is subject to variation),
(ii) accurately reflects all adjustments necessary to give effect to the
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its Subsidiaries as of December 31, 2012,
as if the Transactions had occurred on such date.

Section 3.06 No Material Adverse Effect. Since December 31, 2012, there has been
no event or occurrence which has resulted in, individually or in the aggregate,
any Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) The Borrower and
each of its Subsidiaries have good and valid title to all of their properties
and assets, subject solely to

 

Frank’s International 364-Day

Credit Agreement

 

37



--------------------------------------------------------------------------------

Permitted Liens and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Borrower and each of its Subsidiaries have maintained, in
all material respects and in accordance with normal industry practice, all of
the machinery, equipment, vehicles, facilities and other tangible personal
property now owned or leased by the Borrower or any of its Subsidiaries that is
necessary to conduct their business as it is now conducted.

(b) The Borrower and each of its Subsidiaries have complied with all obligations
under all leases to which it is a party, except where the failure to comply
could not have a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect could not reasonably be expected to have a Material Adverse Effect.
The Borrower and each of its Subsidiaries enjoy peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) The Borrower and each of its Subsidiaries have good title to or valid
leasehold interests (subject to Permitted Liens) in all real property owned by
them, except as could not reasonably be expected to have a Material Adverse
Effect.

(d) The Borrower and each of its Subsidiaries owns or possesses, or has the
right to use or could obtain ownership or possession of or a right to use, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names and copyrights necessary for the present conduct of its business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e) Reserved.

(f) Reserved.

(g) Schedule 3.07(g) sets forth as of the Closing Date (i) the name and
jurisdiction of incorporation, formation or organization of each Loan Party,
(ii) as to each such Subsidiary of Borrower, the percentage of each class of
Equity Interests owned by the Borrower or by any such Subsidiary, indicating the
ownership thereof, and (iii) the total assets (excluding intangible assets and
intercompany investments) of each Loan Party (other than the Borrower) that will
execute the Guaranty Agreement as of the Closing Date and the percentage of each
such Loan Party’s total assets to the Borrower’s Consolidated Total Assets.

Section 3.08 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against or affecting, the Borrower or any of its
Subsidiaries or any business, property or rights of any such Person (i) as of
the Closing Date, that involve any Loan Document or the Transactions or
(ii) which individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither the
Borrower nor any of its Subsidiaries, nor any of their Affiliates, is in
violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).

 

Frank’s International 364-Day

Credit Agreement

 

38



--------------------------------------------------------------------------------

(b) (i) Neither the Borrower nor any of its Subsidiaries nor any of their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any currently applicable law, rule or regulation or any restriction of
record or agreement affecting any material real property nor is the Borrower or
any of its Subsidiaries in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and (ii) the Borrower and each of its Subsidiaries
holds all permits, licenses, registrations, certificates, approvals, consents,
clearances and other authorizations from any Governmental Authority required
under any currently applicable law, rule or regulation for the operation of its
business as presently conducted, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.09 Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.11 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans solely for working capital and other general corporate
purposes including capital expenditures and to pay fees and expenses incurred in
connection with the Transactions.

Section 3.12 Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and Borrower’s Subsidiaries (i) has timely filed or caused to be timely
filed all U.S. federal, state, local and non-U.S. Tax returns required to have
been filed by it and each such Tax return is complete and accurate in all
material respects and (ii) has timely paid or caused to be timely paid all Taxes
due and payable by it and all other Taxes or assessments, except in each case
referred to in clauses (i) or (ii) above, (1) if the failure to comply would not
cause a Material Adverse Effect or (2) if the Taxes or assessments are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of Borrower’s Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP.

Section 3.13 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning the Borrower and Borrower’s Subsidiaries, the
Transactions and any other transactions contemplated hereby prepared by the
Borrower or any of its Subsidiaries and delivered to the Administrative Agent or
to the Administrative Agent on behalf of the Lenders in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Administrative Agent or the Lenders, as the
case may be, and as of the Closing Date, and did not contain any untrue
statement of a material fact as of any such date or omit to state any material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

 

Frank’s International 364-Day

Credit Agreement

 

39



--------------------------------------------------------------------------------

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lender or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date such
Projections were furnished to the Lenders (it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that results during the period(s)
covered by such projections may differ from the projected results and that such
differences may be material and that neither the Borrower nor any of its
Subsidiaries makes any representation that such projections will be realized),
and (ii) as of the Closing Date, have not been modified in any material respect
by the Borrower.

Section 3.14 Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events which have occurred or for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.15 Environmental Matters. Except as set forth on Schedule 3.15 or for
matters that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written notice of a request for
information, order, complaint, Environmental Claim or penalty has been received
by Borrower or any of Borrower’s Subsidiaries, and there are no judicial or
administrative actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of Borrower’s Subsidiaries
which allege a violation of or liability under any Environmental Laws, in each
case relating to the Borrower or any of Borrower’s Subsidiaries, (ii) Borrower
and each of Borrower’s Subsidiaries have timely applied for, or obtained, and as
applicable maintains in full force and effect, all permits, registrations and
licenses to the extent necessary for the conduct of its businesses and
operations as currently conducted to comply with all Environmental Laws and is,
and, within all surviving periods of applicable statutes of limitation, has
been, in compliance with the terms and conditions of such permits, registrations
and licenses, and with all Environmental Laws, (iii) none of the Borrower nor
any of Borrower’s Subsidiaries is conducting or funding or known by Borrower to
be responsible under Environmental Law for any investigation, remediation,
remedial action or cleanup of any Release or threatened Release of Hazardous
Materials arising from any of their operations, (iv) there has been no Release
or threatened Release of Hazardous Materials at any property currently or, to
the knowledge of the Borrower, formerly owned, operated or leased by the
Borrower or any of Borrower’s Subsidiaries that would reasonably be expected to
give rise to any liability of the Borrower or any of Borrower’s Subsidiaries
under any Environmental Laws or Environmental Claim against the Borrower or any
of Borrower’s Subsidiaries, and, to the knowledge of Borrower, no Hazardous
Material have been transported for disposal to or Released at any location
offsite real properties of Borrower or any of Borrower’s Subsidiaries in a
manner that would reasonably be expected to give rise to any liability of the
Borrower or any of Borrower’s Subsidiaries under any Environmental Laws or
Environmental Claim against the Borrower or any of Borrower’s Subsidiaries,
(v) none of the Borrower nor any of Borrower’s Subsidiaries has entered into any
written agreement or contract to assume, guarantee or indemnify a third party
for any Environmental Claims, and (vi) to the knowledge of the Borrower, there
are not currently and there have not been any underground storage tanks owned or
operated by the Borrower or any of Borrower’s Subsidiaries on the Borrower’s or
any Borrower’s Subsidiary’s real property. Representations and warranties of the
Borrower or any of Borrower’s Subsidiaries with respect to environmental matters
are limited to those in this Section 3.15.

Section 3.16 Reserved.

 

Frank’s International 364-Day

Credit Agreement

 

40



--------------------------------------------------------------------------------

Section 3.17 Reserved.

Section 3.18 Solvency. (a) Immediately after giving effect to the Transactions
(i) the fair value of the assets (for the avoidance of doubt, calculated to
include goodwill and other intangibles) of the Loan Parties on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Loan Parties on a consolidated
basis; (ii) the present fair saleable value of the property of the Loan Parties
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Loan Parties on a consolidated basis, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties on a consolidated basis will be able to pay their debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (iv) the Loan Parties on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

(b) The Borrower does not intend to, and does not believe that it nor any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

Section 3.19 Labor Matters. There are no strikes pending or, to the knowledge of
any Responsible Officer of the Borrower, threatened against the Borrower or any
of Borrower’s Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and Borrower’s Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters, except where such violation,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. All material payments due from the Borrower or
any of Borrower’s Subsidiaries or for which any claim may be made against the
Borrower or any of Borrower’s Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary to the extent required
by GAAP. Consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of Borrower’s
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
Borrower’s Subsidiaries (or any predecessor) is bound, other than collective
bargaining agreements that, individually or in the aggregate, are not material
to the Borrower and Borrower’s Subsidiaries, taken as a whole.

Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Subsidiaries as of the Closing Date. As of such date, such insurance is
in full force and effect. The Borrower believes that the insurance maintained by
or on behalf of it and the Subsidiaries is adequate.

Section 3.21 Status as Senior Debt. The Obligations shall rank pari passu with
any other senior Indebtedness or securities of the Borrower and shall constitute
senior indebtedness of the Borrower and its Subsidiaries under and as defined in
any documentation documenting any junior indebtedness of the Borrower or the
Subsidiaries.

Section 3.22 Material Contracts. Other than as set forth on Schedule 3.22, as of
the Closing Date there are no contracts or agreements to which the Borrower or
any of its Subsidiaries is a party, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, or that, if
terminated or if a default occurs thereunder, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

Frank’s International 364-Day

Credit Agreement

 

41



--------------------------------------------------------------------------------

Section 3.23 Foreign Corrupt Practices. Neither, the Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Responsible Officer of the Borrower,
any director, officer or Affiliate of the Borrower or any of its Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA, including without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and, the Borrower, its Subsidiaries and their respective Affiliates have
conducted their business in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

Section 3.24 OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer or Affiliate of the Borrower or any of its Subsidiaries is
currently subject to any material U.S. sanctions administered by OFAC, and the
Borrower will not directly or indirectly use the proceeds from the Loans or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

The obligations of the Lenders to make Loans (a “Credit Event”) are subject to
the satisfaction of the following conditions:

Section 4.01 All Credit Events. On the date of each Credit Event (other than a
Borrowing on the Closing Date (except with respect to clause (a) below)):

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects (unless qualified by materiality or
Material Adverse Effect, in which case the accuracy of such qualified
representations and warranties shall be true and correct in all respects) on and
as of the date of such Credit Event.

(c) At the time of and immediately after such Credit Event no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Frank’s International 364-Day

Credit Agreement

 

42



--------------------------------------------------------------------------------

Section 4.02 First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission, or electronic transmission of a PDF copy, of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, (ii) Borrower duly executed Notes payable to the
order of each Lender in a principal amount equal to its Revolving Facility
Commitment dated as of the Closing Date, and (iii) each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Guaranty Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders on the Closing Date, favorable written opinions of Vinson & Elkins
L.L.P., special U.S. counsel for the Loan Parties, Van Campen Liem, special
Dutch counsel for Frank’s International C.V. and Oilfield Equipment Rental B.V.,
and Orion Law, special British Virgin Islands counsel for Frank’s International
West Africa (BVI) Limited and Frank’s International (BVI) Limited, each in form
and substance reasonably satisfactory to the Administrative Agent (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such matters relating to the Loan Documents as the Administrative
Agent shall reasonably request, and each Loan Party hereby instructs its counsel
to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in case of a company organized under the laws of the Netherlands, issued as
a true copy by the relevant civil-law notary, with an excerpt from the trade
register in the Netherlands, (B) in the case of any other corporation, certified
as of a recent date by the Secretary of State (or other similar official) and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or
(C) in the case of a partnership of or limited liability company, certified by
the Secretary or Assistant Secretary, or the general partner, managing member or
sole member, of each such Loan Party; and

(ii) a certificate of the Secretary, Assistant Secretary, Director, President or
similar officer or the general partner, managing member or sole member, of each
Loan Party, in each case dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the governing body of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

 

Frank’s International 364-Day

Credit Agreement

 

43



--------------------------------------------------------------------------------

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that the Borrower has received
all governmental and third party consents, licenses, and approvals necessary for
the consummation of the Transactions, all of which shall be in form and
substance satisfactory to the Administrative Agent (or a statement that no such
governmental or third party consents, licenses or approvals are required).

(e) The Lenders shall have received the financial statements referred to in
Section 3.05.

(f) After giving effect to the Transactions, no Loan Party shall have any
outstanding preferred equity or Indebtedness other than (i) the Loans and other
extensions of credit under this Agreement and (ii) other Indebtedness permitted
pursuant to Section 6.01.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Borrower confirming the solvency of the Borrower and
the Borrower’s Subsidiaries on a consolidated basis after giving effect to the
Transactions.

(h) There shall not have occurred since December 31, 2012, any event or
condition that has had or would reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(i) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Closing Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(j) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (f)
and (h) of this Section 4.02.

(k) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
other Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. PATRIOT
Act.

(l) The Administrative Agent shall have received evidence of insurance naming
the Administrative Agent as additional insured with customary endorsements on
Borrower’s liability insurance.

 

Frank’s International 364-Day

Credit Agreement

 

44



--------------------------------------------------------------------------------

(m) The Administrative Agent and each Lender shall have completed their due
diligence to their satisfaction.

(n) The Administrative Agent shall have received evidence (i) that
contemporaneously with the this Agreement becoming effective, Frank’s
International N.V. has closed its initial public offering, (ii) that FINV has
contributed to Borrower all of FINV’s non-U.S. Subsidiaries and Mosing Holdings,
Inc. has contributed all of its U.S. Subsidiaries to Frank’s International C.V.
(excluding certain de minimis Subsidiaries) and Frank’s International C.V. has
issued 100% of its general partnership interest to the Borrower as more fully
described in FINV’s Registration Statement on Form S-1, as amended, and
(iii) all of Borrower’s Indebtedness described in clauses (a) and (b) of the
definition of “Indebtedness” has been repaid in full.

The Administrative Agent is hereby authorized and directed to declare this
Agreement effective when the conditions set forth in Section 4.02 have been
satisfied to the reasonable satisfaction of the Administrative Agent or waived
as permitted herein. Such declaration shall be final, conclusive and binding
upon the Administrative Agent, the Borrower and the Lenders for all purposes.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts then due and payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each Subsidiary to:

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and good standing, except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of any such
Subsidiary if the assets of such Subsidiary to the extent they exceed estimated
liabilities are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution.

(b) Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all material applicable laws, rules, regulations and judgments,
writs, injunctions, decrees, permits, licenses and orders of any Governmental
Authority, whether now in effect or hereafter enacted and (iii) at all times
maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Insurance. Keep its insurable properties insured at all times by
financially sound and reputable insurers in such amounts as shall be customary
for similar businesses and maintain such other reasonable insurance (including,
to the extent consistent with past practices, self-insurance), of such types, to
such extent and against such risks, as is customary with companies in the

 

Frank’s International 364-Day

Credit Agreement

 

45



--------------------------------------------------------------------------------

same or similar businesses and maintain such other insurance as may be required
by law or any other Loan Document and cause Administrative Agent to be named as
an additional insured on all liability policies.

Section 5.03 Taxes; Payment of Obligations. Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim to the extent that (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower or
the affected Subsidiary of the Borrower, as applicable, shall have set aside on
its books reserves in accordance with GAAP with respect thereto, (ii) the
aggregate amount of such Taxes, assessments, charges, levies or claims does not
exceed U.S. $10,000,000, or (iii) if the failure to pay, discharge or otherwise
satisfy such Taxes, assessments, charges, levies or claims obligation could not
reasonably be expected to have a Material Adverse Effect. Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, the Obligations and all its other material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the Borrower or the
affected Subsidiary of the Borrower or if the failure to pay, discharge or
otherwise satisfy such obligation could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04 Financial Statements, Reports, Etc.. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of FINV, a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of FINV and its Subsidiaries (including the Borrower) as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, all audited by PricewaterhouseCoopers LLP or other
independent accountants of recognized international standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of FINV and its
Subsidiaries on a consolidated basis in accordance with GAAP;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter of FINV, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of FINV
and its Subsidiaries (including the Borrower) as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all certified by a Financial Officer of the Borrower, as
fairly presenting, in all material respects, the financial position and results
of operations of FINV and its Subsidiaries on a consolidated basis in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth a

 

Frank’s International 364-Day

Credit Agreement

 

46



--------------------------------------------------------------------------------

computation of the Financial Performance Covenants in detail reasonably
satisfactory to the Administrative Agent and (y) concurrently with any delivery
of financial statements under (a) above, a certificate of its independent
accounting firm stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default under
Section 6.10 or 6.11 (which certificate may be limited to accounting matters and
disclaims responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other available reports, proxy statements and, to the extent requested by
the Administrative Agent, other materials filed by the Borrower or any of its
Subsidiaries with the SEC, or distributed to its equityholders generally, if and
as applicable;

(e) as soon as available, but in any event within thirty (30) days after the end
of each fiscal year of FINV, a summary report as of the end of the prior fiscal
year of FINV substantially in the form of the 2012 Summary Guarantor Group
report delivered to the Agent and Lenders prior to the Closing Date, showing for
each Guarantor on a stand alone basis its tangible assets and EBITDA and the
percentage of Consolidated Tangible Assets owned by, and the contribution to
EBITDA of, the Guarantors collectively;

(f) promptly, a copy of all reports submitted to the governing body (or any
committee thereof) of the Borrower or any of its Subsidiaries in connection with
any material interim or special audit made by independent accountants of the
books of the Borrower or any of its Subsidiaries;

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

(h) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request; and

(i) no later than 90 days following the first day of each fiscal year of the
Borrower, a budget for the Borrower and its consolidated Subsidiaries.

Documents required to be delivered pursuant this Section 5.04 may be delivered
electronically and, in the case of Sections 5.04(d) shall be deemed to have been
delivered if such documents, or one or more annual, quarterly or other reports
or filings containing such documents, (i) shall have been posted or provided a
link to on FINV’s website on the Internet at the website at
http://www.franksinternational.com/, (ii) shall be available on the website of
the SEC at http://www.sec.gov or (iii) shall have been posted on FINV’s behalf
on SyndTrak or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower or any Subsidiary obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

Frank’s International 364-Day

Credit Agreement

 

47



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority or in arbitration, against the
Borrower or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of its Subsidiaries
that has had, or could reasonably be expected to have, a Material Adverse
Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), including ERISA, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any Persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower or any of its Subsidiaries at reasonable
times, upon reasonable prior notice, and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior notice and
at such Lender’s expense to discuss the affairs, finances and condition of the
Borrower or any of the Subsidiaries with the officers thereof, managing member
or sole member thereof, and independent accountants therefor (subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract); provided that, during any calendar year absent the
occurrence and continuation of an Event of Default, only one (1) visit by the
Administrative Agent shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender may do
any of the foregoing at the expense of the Borrower.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.11.

Section 5.09 Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Subsidiaries to comply with all Environmental Laws applicable to its
business, operations and properties; apply for and, as applicable, obtain and
maintain in full force and effect all material authorizations, registrations,
licenses and permits required pursuant to Environmental Law for its business,
operations and properties; and perform any investigation, remedial action or
cleanup required as a result of the Release of any Hazardous Materials as
required of Borrower or any of Borrower’s Subsidiaries pursuant to Environmental
Laws except that Borrower and all of the Borrower’s Subsidiaries are not
required to perform such investigation, remedial action or cleanup to the extent
that Borrower reasonably believes in good faith that one or more Persons other
than Borrower or Borrower’s Subsidiaries is responsible for such performance and
Borrower or any of the Borrower’s Subsidiaries pursue actions in a timely manner
to compel such Persons to conduct such investigation, remedial action or
cleanup; and further, except, in each case with respect to this Section 5.09, to
the extent the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Frank’s International 364-Day

Credit Agreement

 

48



--------------------------------------------------------------------------------

Section 5.10 Further Assurances; Additional Loan Parties. (a) Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions, that may be required under any applicable law, or
that the Administrative Agent may reasonably request, all at the expense of the
applicable Loan Parties, and provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the compliance of the Borrower and each of its
Subsidiaries with the requirements of the Loan Documents.

(b) At all times the percentage of Borrower’s Consolidated Total Assets owned by
Loan Parties shall be at least 75% of Borrower’s Consolidated Total Assets and
the percentage of Borrower’s EBITDA attributable to Loan Parties shall be at
least 75%. If Borrower forms or acquires any additional direct or indirect
Material Subsidiary, within 10 Business Days after the date of formation or
acquisition of such Subsidiary, Borrower will cause such Subsidiary to execute a
joinder to the Guaranty Agreement and become a Loan Party. If through growth in
a Subsidiary’s business, or as a result of any conveyance, purchase, assignment,
transfer or other acquisition of assets, or otherwise, a Subsidiary which was
not previously a Loan Party becomes a Material Subsidiary, Borrower will cause
such Subsidiary to execute a joinder to the Guaranty Agreement and become a Loan
Party.

(c) In the case of any Loan Party, (i) furnish to the Administrative Agent
prompt written notice of any change (A) in such Loan Party’s corporate or
organization name, or (B) in such Loan Party’s identity or organizational
structure.

Section 5.11 Fiscal Year. Cause its fiscal year to end on December 31, unless
otherwise required by the Code.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all Fees and all other
expenses or amounts then due and payable under any Loan Document have been paid
in full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not cause or permit any Subsidiary to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(excluding Indebtedness under clause (b) of this Section 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a Person not
affiliated with the Borrower or any Subsidiary of the Borrower);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower and its Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health,

 

Frank’s International 364-Day

Credit Agreement

 

49



--------------------------------------------------------------------------------

disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any of its Subsidiaries pursuant to reimbursement
or indemnification obligations to such Person; provided that upon the incurrence
of Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or any of its Subsidiaries owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that such Indebtedness shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent (the
“Subordinated Intercompany Debt”);

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, customer prepayments and similar
transactions in the ordinary course of business and consistent with past
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into, amalgamated or consolidated with the Borrower or any of its
Subsidiaries after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case, exists at the time
of such acquisition, merger, amalgamation or consolidation and is not created in
contemplation of such event and where such acquisition, merger, amalgamation or
consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, provided that, solely with
respect to a Person being merged into, amalgamated or consolidated with the
Borrower or any of its Subsidiaries and Indebtedness being assumed in connection
with the acquisition of assets, the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger, amalgamation or consolidation, such assumption or such incurrence, as
applicable would not exceed U.S. $30,000,000;

(i) Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or any of its Subsidiaries prior to or within 90 days after the
acquisition, lease or improvement of the respective asset permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof
would not exceed U.S. $25,000,000;

(j) Capital Lease Obligations incurred by the Borrower or any of its
Subsidiaries in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(k) other unsecured Indebtedness, in an aggregate principal amount at any time
outstanding pursuant to this Section 6.01(k) not to exceed U.S. $50,000,000;

(l) Guarantees (i) by any Loan Party of any Indebtedness of any other Loan Party
or any other Subsidiary of the Borrower and (ii) by any Subsidiary that is not a
Loan Party of Indebtedness

 

Frank’s International 364-Day

Credit Agreement

 

50



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries; provided that Guarantees by the
Borrower or any of its Subsidiaries under this Section 6.01(l) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;

(m) Indebtedness arising from agreements of the Borrower or any of its
Subsidiaries providing for indemnification, adjustment of purchase price, earn
outs or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary of Borrower, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary of the Borrower for the purpose
of financing such acquisition;

(n) Indebtedness supported by a letter of credit issued pursuant to the
Multi-Year Credit Facility, in a principal amount not in excess of the stated
amount of such letter of credit;

(o) Indebtedness consisting of Permitted Senior Unsecured Debt in an aggregate
principal amount not to exceed U.S. $200,000,000;

(p) Indebtedness of the Loan Parties pursuant to the Multi-Year Credit Facility
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(q) (i) Indebtedness incurred and/or assumed in connection with Section 6.04(j);
provided that the aggregate amount of such Indebtedness outstanding pursuant to
this Section 6.01(q) shall not exceed U.S. $100,000,000 and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

(r) Indebtedness consisting of insurance premium financing arrangements; and

(s) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Subsidiaries) at the time owned by it or on any income or revenues or
rights in respect of any thereof, except (without duplication):

(a) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any of its Subsidiaries;

(b) Liens on property or assets of the Borrower or any of its Subsidiaries
securing Indebtedness owing under the Multi-Year Credit Facility (and
extensions, renewals and refinancings of such Indebtedness permitted by
Section 6.01(p)); provided such Liens secure the Obligations on a pari passu
basis;

(c) any Lien on any property or asset of the Borrower or any of its Subsidiaries
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of such Person not securing such Indebtedness at the date of
the acquisition of such property or asset (other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after-acquired property, it being

 

Frank’s International 364-Day

Credit Agreement

 

51



--------------------------------------------------------------------------------

understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, such Lien is permitted in accordance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or applicable
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations, (ii) pledges and deposits securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Subsidiaries, and (iii) pledges and deposits securing liability for
reimbursement or indemnification obligations in respect of the Existing Letters
of Credit;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, permits, special assessments, development agreements,
deferred services agreements, restrictive covenants, owners’ association
encumbrances, rights-of-way, restrictions on use of real property and other
similar encumbrances that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries or would not result in a
Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto acquired (or, in the case of improvements, constructed) by
the Borrower or any of its Subsidiaries (including the interests of vendors and
lessors under conditional sale and title retention agreements); provided that
(i) such security interests secure Indebtedness permitted by Section 6.01(i)
(including any Permitted Refinancing Indebtedness in respect thereof), (ii) such
security interests are incurred, and the Indebtedness secured thereby is
created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of such equipment
or other property or improvements at the time of such acquisition (or
construction), including transaction costs incurred by the Borrower or any of
its Subsidiaries in connection with such acquisition (or

 

Frank’s International 364-Day

Credit Agreement

 

52



--------------------------------------------------------------------------------

construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any of its Subsidiaries (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) reserved;

(m) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Borrower or any of its Subsidiaries, as tenant, in
the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of such Person or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p) reserved;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

(u) Liens securing insurance premium financing arrangements, provided that such
Lien is limited to the applicable insurance contracts;

(v) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower or any of its Subsidiaries;

(w) Liens in connection with subdivision agreements, site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of real
property;

 

Frank’s International 364-Day

Credit Agreement

 

53



--------------------------------------------------------------------------------

(x) Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any of its Subsidiaries;

(y) Liens restricting or prohibiting access to or from lands abutting controlled
access highways or covenants affecting the use to which lands may be put;

(z) Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any of its Subsidiaries
under any Environmental Law to which any assets of such Person are subject;

(aa) Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, reservations, exceptions, zoning restrictions, rights-of-way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or any of
its Subsidiaries, including rights of eminent domain (including those for
streets, roads, bridges, railroads, electric transmission and distribution
lines, telegraph and telephone lines, flood control, air rights, water rights,
rights of others with respect to navigable waters, sewage and drainage rights)
that exist as of the Closing Date or at the time the affected property is
acquired, or are granted by the Borrower or any of its Subsidiaries in the
ordinary course of business and other similar charges or encumbrances which do
not secure the payment of Indebtedness and otherwise do not materially interfere
with the occupation, use and enjoyment by the Borrower or any of its
Subsidiaries of any property in the normal course of business or materially
impair the value thereof;

(bb) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of Borrower’s Subsidiaries securing such Person’s obligations in
respect of banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

(cc) licenses granted in the ordinary course of business and leases of property
of the Borrower or any of its Subsidiaries that are not material to the business
and operations of the Borrower or any of its Subsidiaries; and

(dd) Liens on existing and future cash, U.S. government securities, and letters
of credit securing or supporting Swap Agreements.

Section 6.03 Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease (together with the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed U.S.
$25,000,000.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and its Subsidiaries, which cash management operations shall not extend
to any other Person) to or Guarantees of the obligations of, or make or permit
to exist any investment or any other interest (each, an “Investment”), in any
other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) by (i) Loan Parties in Subsidiaries that are not Loan Parties in an
aggregate amount (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) not to exceed an amount equal
to the sum of, without duplication, U.S. $50,000,000 plus any return of capital
actually received by the respective investors in respect of investments
previously made by them pursuant to this clause 6.04(a)(i) plus, an amount equal
to the fair market value of any assets or property that is contributed or
transferred from any Subsidiary that is not a Loan Party to any Loan Party from
and after the Closing Date and (ii) Loan Parties in other Loan Parties;

 

Frank’s International 364-Day

Credit Agreement

 

54



--------------------------------------------------------------------------------

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of noncash consideration for the sale of assets permitted under
Section 6.05;

(d) (i) loans and advances to employees of the Borrower or any of its
Subsidiaries not to exceed U.S. $10,000,000 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees of the Borrower or
any of its Subsidiaries;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.12;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Section 6.02(f), (g) and (dd);

(i) so long as immediately before and after giving effect to such Investment no
Default or Event of Default has occurred and is continuing, other Investments by
the Borrower and its Subsidiaries in an aggregate amount at any time outstanding
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof or any increases in value thereof) not to
exceed the greater of U.S. $100,000,000 and 5.0% of Consolidated Total Assets;

(j) Investments constituting Permitted Business Acquisitions, so long as any
Person acquired in connection with such Permitted Business Acquisitions and each
of such Person’s Subsidiaries guarantees the Obligations to the extent required
by Section 5.10;

(k) additional Investments to the extent made with proceeds of Equity Interests
of the Borrower or capital contributions;

 

Frank’s International 364-Day

Credit Agreement

 

55



--------------------------------------------------------------------------------

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) by Subsidiaries that are not Loan Parties in any Loan Party or other
Subsidiaries;

(m) reserved;

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(o) Investments of a Subsidiary of the Borrower acquired after the Closing Date
or of a corporation merged or amalgamated or consolidated into the Borrower or
merged or amalgamated into or consolidated with a Subsidiary of the Borrower in
accordance with Section 6.05 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation; and

(p) Guarantees by the Borrower and its Subsidiaries of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary of the Borrower in the
ordinary course of business.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any of its Subsidiaries or preferred equity interests of the
Borrower or any of its Subsidiaries, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower and
its Subsidiaries, (ii) the sale of any other asset in the ordinary course of
business by the Borrower and its Subsidiaries, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Borrower and its Subsidiaries or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Subsidiary of the Borrower into the Borrower in a
transaction in which the Borrower is the surviving entity, (ii) the merger or
consolidation of any Subsidiary of the Borrower, including without limitation,
any Subsidiary that is a Loan Party, into or with any Loan Party in a
transaction in which the surviving or resulting entity is a Loan Party,
(iii) the merger, amalgamation or consolidation of any Subsidiary of the
Borrower that is not a Loan Party into or with any other Subsidiary of the
Borrower that is not a Loan Party, or (iv) the liquidation, winding up, or
dissolution of any Subsidiary of the Borrower if the Borrower determines in good
faith that such liquidation, winding up, or dissolution is in the best interests
of the Borrower and is not materially disadvantageous to the Lenders taken as a
whole or (v) the change in form of entity of the Borrower or any Subsidiary if
the Borrower determines in good faith that such change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
taken as a whole; for the avoidance of doubt it is agreed that each of Frank’s
International Trinidad Unlimited, Frank’s International Ecuador, C.A. and
Frank’s International Venezuela C.A. shall be permitted to change its form of
entity after the Closing Date;

 

Frank’s International 364-Day

Credit Agreement

 

56



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that if as a result thereof any Subsidiary not previously a Material Subsidiary
becomes a Material Subsidiary, such Subsidiary complies with the provisions of
Section 5.10(b);

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower, 10.0% of Consolidated Total Assets as of the
end of the immediately preceding fiscal year; and provided further that after
giving effect thereto, no Default or Event of Default shall have occurred;

(h) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower the Borrower is the surviving corporation and
(ii) involving a Subsidiary, the surviving or resulting entity shall be a
Subsidiary;

(i) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower and its Subsidiaries in the ordinary
course of business; and

(j) abandonment, cancellation or disposition of any intellectual property of the
Borrower or any of its Subsidiaries in the ordinary course of business.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, sell, grant or otherwise issue Equity
Interests to members of management of the Borrower or any of the Subsidiaries of
the Borrower pursuant to stock option, stock ownership, stock incentive or
similar plans, (ii) no sale, transfer or other disposition of assets shall be
permitted by this Section 6.05 (other than sales, transfers, leases or other
dispositions to the Borrower or any of its Subsidiaries pursuant to
paragraph (c) hereof) unless such disposition is for fair market value, (iii) no
sale, transfer or other disposition of assets shall be permitted by
paragraph (a) or (d) of this Section 6.05 unless such disposition is for at
least 51% cash consideration and (iv) no sale, transfer or other disposition of
assets in excess of U.S. $10,000,000 shall be permitted by paragraph (g) of this
Section 6.05 unless such disposition is for at least 51% cash consideration;
provided that for purposes of clauses (iii) and (iv), the amount of any secured
Indebtedness or other Indebtedness of a Subsidiary of the Borrower that is not a
Loan Party (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that is assumed by the transferee of any such
assets shall be deemed to be cash.

Section 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property,

 

Frank’s International 364-Day

Credit Agreement

 

57



--------------------------------------------------------------------------------

securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional shares of Equity Interests of the Person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value any shares of any class of its Equity Interests
or set aside any amount for any such purpose; provided, however, that:

(a) the Borrower and any Subsidiary of the Borrower may declare and pay
dividends to, repurchase its Equity Interests from, or make other distributions
to, the Borrower or any Subsidiary (or, in the case of Subsidiaries that are not
Wholly Owned Subsidiaries of the Borrower, to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Subsidiary) based on their
relative ownership interests);

(b) the Borrower and each of the Subsidiaries may repurchase, redeem or
otherwise acquire or retire to finance any such repurchase, redemption or other
acquisition or retirement for value any Equity Interests of the Borrower or any
of the Subsidiaries held by any current or former officer, director, consultant,
or employee (or persons holding similar positions or performing similar
functions for non corporate entities) of the Borrower or any Subsidiary of the
Borrower or, to the extent such Equity Interests were issued as compensation for
services rendered on behalf of the Borrower or any Subsidiary of the Borrower,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Subsidiaries may declare and pay
dividends to the Borrower or any other Subsidiary of the Borrower the proceeds
of which are used for such purposes, provided that the aggregate amount of such
purchases or redemptions in cash under this paragraph (b) shall not exceed in
any fiscal year U.S. $3,000,000 (plus the amount of net proceeds (x) received by
the Borrower during such calendar year from sales of Equity Interests of the
Borrower to directors, consultants, officers or employees (or persons holding
similar positions or performing similar functions for non corporate entities) of
the Borrower or any of its Affiliates in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year) which, if not used in any year, may
be carried forward to any subsequent calendar year;

(c) noncash repurchases, redemptions or exchanges of Equity Interests deemed to
occur upon exercise of stock options or exchange of exchangeable shares if such
Equity Interests represent a portion of the exercise price of such options;

(d) provided no Default or Event of Default then exists or would result
therefrom, the Borrower may declare and pay dividends or make other
distributions from the proceeds of any issuance of Equity Interests permitted to
be made under this Agreement;

(e) the Borrower may from time to time declare or make a distribution on or with
respect to the Equity Interests of the Borrower during any fiscal quarter
provided no Default or Event of Default then exists or would result therefrom;

(f) Frank’s International C.V. may reimburse FIMBV for all costs and expenses
incurred by FIMBV that are directly attributable to the operation of Frank’s
International C.V., including costs for engaging third parties such as
consultants, attorneys and accountants; and

(g) Frank’s International C.V. may reimburse FINV for all of its general,
administrative, overhead and other indirect costs and expenses, including
(i) those costs and expenses attributable to operating as a publicly traded
company, (ii) costs of securities offerings, (iii) board of directors
compensation and meeting costs, (iv) costs of periodic reports to shareholders,
(v) litigation costs and damages arising from litigation, (vi) accounting and
legal costs and (vii) franchise taxes.

 

Frank’s International 364-Day

Credit Agreement

 

58



--------------------------------------------------------------------------------

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable in any material respect taken as a
whole to the Borrower or applicable Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (a) shall not apply to the indemnification of
directors or officers (or persons holding similar positions or performing
similar functions for non-corporate entities) of the Borrower or any of its
Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the governing body of the Borrower or any of its
Subsidiaries,

(ii) transactions between or among the Borrower and any of its Subsidiaries or
between or among any of the Subsidiaries of the Borrower,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees (or persons holding similar
positions or performing similar functions for non-corporate entities) of the
Borrower or any of its Affiliates in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees (or persons holding similar positions or performing similar functions
for non-corporate entities) of the Borrower and its Subsidiaries in the ordinary
course of business and, to the extent such fees and indemnities are directly
attributable to services rendered on behalf of the Borrower and its
Subsidiaries,

(iv) reserved,

(v) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(vi) transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04; provided that this clause (vi) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,

(vii) reserved,

(viii) reserved,

(ix) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of any agreement contemplated
thereunder to which it is a party as

 

Frank’s International 364-Day

Credit Agreement

 

59



--------------------------------------------------------------------------------

of the Closing Date, provided, however, that the existence of, or the
performance by the Borrower or any Subsidiary of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (ix) to the
extent that the terms of any such amendment or new agreement are not otherwise
materially disadvantageous to the Lenders,

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to a
Subsidiary from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of the Borrower qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the applicable Subsidiary,
than would be obtained in a comparable arm’s-length transaction with a Person
that is not an Affiliate, and

(xii) guarantees of payment or performance by any Loan Party of any Subsidiary
of the Borrower that is not a Loan Party in the ordinary course of business.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, (a) no Subsidiary of the Borrower shall engage at any
time in any line of business substantially different from the line of business
conducted by the Borrower and its Subsidiaries on the Closing Date and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto and (b) with respect to
the Borrower, engage in any business, operations or activity, or hold any
material property, other than (i) holding Equity Interests of its Subsidiaries,
(ii) issuing, selling and redeeming its own Equity Interests, (iii) paying
Taxes, (iv) holding partners’ meetings, preparing partnership and similar
records and other activities required to maintain its separate partnership or
other legal structure, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Equity Interests or Indebtedness, (vi) receiving, and holding proceeds of,
dividends and distributions from the its Subsidiaries and distributing the
proceeds thereof to the extent not prohibited by Section 6.06, (vii) as
necessary to consummate any Permitted Business Acquisition, (viii) guaranteeing
Indebtedness permitted by Section 6.01, and (ix) other activities related or
incidental to any of the foregoing.

Section 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc..
(a) Amend or modify or grant any waiver or release under or terminate in any
manner the articles or certificate of incorporation or by-laws, partnership
agreement or limited liability company operating agreement of the Borrower or
any of its Subsidiaries, in each case, if such amendment, modification, waiver,
release or termination could reasonably be expected to result in a Material
Adverse Effect;

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Permitted Senior Unsecured Debt or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Permitted Senior Unsecured Debt, except for (A) payments of regularly
scheduled interest, (B) payments made solely with the proceeds from the issuance
of common Equity Interests or from equity contributions, (C) (1) prepayments
made with the

 

Frank’s International 364-Day

Credit Agreement

 

60



--------------------------------------------------------------------------------

proceeds of any Permitted Refinancing Indebtedness in respect thereof or
(2) prepayments with the proceeds of any non-cash interest bearing Equity
Interests issued for such purchase that are not redeemable prior to the date
that is six months following the Revolving Facility Maturity Date and that have
terms and covenants no more restrictive in any material respect taken as a whole
than the Permitted Senior Unsecured Debt being so refinanced, and (D) any
mandatory payments required in respect of Permitted Senior Unsecured Debt in
accordance with the terms thereof; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Senior Unsecured Debt or any agreement relating thereto other
than amendments or modifications that are not materially adverse to the Lenders.

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to a Loan
Party by Borrower or a Subsidiary or (ii) the granting of Liens by the Borrower
or any of its Subsidiaries to the Administrative Agent for the benefit of the
Lenders, except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions, such as negative pledge
agreements, in effect on the Closing Date under any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Closing Date that does not expand the scope of any such encumbrance or
restriction beyond that in effect on the Closing Date;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Subsidiary pending the closing of such sale or
disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;

(J) in the case of any Person that becomes a Subsidiary after the Closing Date,
any agreement in effect at the time such Person so becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
such a Subsidiary; or

 

Frank’s International 364-Day

Credit Agreement

 

61



--------------------------------------------------------------------------------

(K) restrictions imposed by any Permitted Senior Unsecured Debt that are
substantially similar to restrictions set forth in this Agreement and in any
case do not restrict the granting of Liens to the Administrative Agent for the
benefit of the Lenders.

(d) change or permit any material change to be made in its accounting and
bookkeeping system from that used in prior periods except in accordance with
GAAP.

Section 6.10 Leverage Ratio. Beginning with the fiscal quarter ending
September 30, 2013, for any Test Period, permit the Leverage Ratio on the last
day of any fiscal quarter, to be in excess of 2.50:1.00.

Section 6.11 Interest Coverage Ratio. Beginning with the fiscal quarter ending
September 30, 2013, for any Test Period, permit the Interest Coverage Ratio on
the last day of any fiscal quarter to be less than 3.00:1.00.

Section 6.12 Swap Agreements. Enter into any Swap Agreement, other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any of its Subsidiaries is exposed in the conduct
of its business or the management of its liabilities, and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any of its Subsidiaries, which in the case of each of clauses
(a) and (b) are entered into for bona fide risk mitigation purposes and that are
not speculative in nature.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by a Loan Party in any
Loan Document, or in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any respect material to the Borrower’s
creditworthiness or to the rights or interests of the Lenders when made or
deemed made by such Loan Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five (5) days;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.05(a), 5.08 or in Article VI;

 

Frank’s International 364-Day

Credit Agreement

 

62



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement of such Person contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 60 days after notice
thereof from the Administrative Agent or any Lender to the Borrower;

(f) (i) (x) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (y) any Loan Party
fails to comply with any of its covenants or agreements under any agreement or
instrument relating to any of its Material Indebtedness and such failure enables
or permits (with all applicable grace periods having expired) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) any Loan Party shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided that this clause (f)
shall not apply to (A) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness and (B) Indebtedness that is being contested in
good faith by appropriate proceedings;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the property or assets of
any Loan Party, taken as a whole, under Title 11 of the United States Code, as
now constituted or hereafter amended or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of the property or assets of any Loan
Party, taken as a whole, or (iii) the winding-up or liquidation of any Loan
Party (except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of the property or assets of any Loan Party, taken as a
whole, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(j) the failure by any Loan Party to pay one or more final judgments aggregating
in excess of U.S. $30,000,000 (net of any amounts which are covered by insurance
or bonded), which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Loan Party to enforce
any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

Frank’s International 364-Day

Credit Agreement

 

63



--------------------------------------------------------------------------------

(l) (i) any Loan Document shall for any reason be asserted in writing by any
Loan Party not to be a legal, valid and binding obligation of any party thereto,
or (ii) the Guarantees by any Loan Party of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof);

(m) (A) any Environmental Claim against any Loan Party or (B) in the absence of
any Environmental Claim against any Loan Party, to the knowledge of the
Borrower, occurrence of a Release or threatened Release of Hazardous Materials
(1) at, under, on or from any real property currently owned, leased or operated
by Borrower or any of Borrower’s Subsidiaries, or (2) to the extent such Release
or threatened Release arose from the operations of Borrower or any of Borrower’s
Subsidiaries, or any predecessor of any Loan Party at, under, on or from any
real property (x) formerly owned, leased or operated by Borrower or any of
Borrower’s Subsidiaries or any predecessor of any Loan Party, or (y) any
property offsite the property of Borrower or any of Borrower’s Subsidiaries or
any predecessor of any Loan Party to which any Loan Party has sent Hazardous
Materials for treatment, storage or disposal, (each, an “Environmental Event”)
shall have occurred that, when taken together with all other unresolved
Environmental Events that have occurred would reasonably be expected to result
in a Material Adverse Effect;

(n) an “Event of Default” (as defined in the Multi-Year Credit Facility) shall
occur and be continuing; or

(o) Subsidiaries of FINV, other than the Borrower and its Subsidiaries, account
for more than 5% of FINV’s Consolidated Total Assets or more than 5% of FINV’s
Consolidated Net Income;

then, and in every such event (other than an event with respect to a Loan Party
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, or at the request of
the Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event described in paragraph (h) or
(i) above, the Commitments shall automatically terminate, the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Amegy to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

Frank’s International 364-Day

Credit Agreement

 

64



--------------------------------------------------------------------------------

(b) The provisions of this Article are solely for the benefit of the
Administrative Agent, any appointees thereof and the Lenders, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

Section 8.02 Rights as a Lender. Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender, and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include a Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.08 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (iv) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
and

 

Frank’s International 364-Day

Credit Agreement

 

65



--------------------------------------------------------------------------------

(f) shall not be deemed to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower or a Lender.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Section 8.06 Resignation of the Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor with the consent of the Borrower (not to be
unreasonably withheld or delayed) (unless a Default or Event of Default shall
have occurred and be continuing, in which event no consent of the Borrower is
required), which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. During the Administrative Agent Default Period, the Borrower and
the Required Lenders may remove the Administrative Agent subject to the
execution and delivery by the Borrower and the Required Lenders of removal and
liability release agreements reasonably satisfactory to the Administrative
Agent, which removal shall be effective upon the acceptance of appointment by a
successor as the Administrative Agent. Upon any proposed removal of the
Administrative Agent during the Administrative Agent Default Period, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrower (not to be unreasonably withheld or delayed) (unless a Default or
Event of Default shall have occurred and be continuing, in which event no
consent of the Borrower is required), which shall be a financial institution
with an office in the United States, or an Affiliate of any such financial
institution with an office in the United States. In the case of the resignation
of the Administrative Agent, if no such successor shall have been so appointed
by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders and the Borrower
appoint a successor Administrative Agent as provided for above in this Section
and (c) the Borrower and the Lenders agree

 

Frank’s International 364-Day

Credit Agreement

 

66



--------------------------------------------------------------------------------

that in no event shall the retiring Administrative Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents
advisors or representatives have any liability to the Loan Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Administrative Agent to be appointed and to accept such
appointment. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

Section 8.07 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 8.08 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, the Administrative Agent shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.12, 8.12, and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

Frank’s International 364-Day

Credit Agreement

 

67



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12, 8.12, and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 8.10 Guaranty Matters. Each of the Lenders irrevocably authorizes the
Administrative Agent to release guarantees created by the Loan Documents in
accordance with the provisions of Section 9.18; provided that no Default or
Event of Default then exists or would, after giving effect to such release,
exist and that Borrower is in compliance at all times with the requirements of
Section 5.10(b). Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing Administrative Agent’s authority
provided for in the previous sentence.

Section 8.11 Reserved.

Section 8.12 Indemnification. Each Lender agrees (i) to reimburse the
Administrative Agent, on demand, in the amount of its pro rata share (based on
its Commitments hereunder or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans owed to it) of any reasonable expenses incurred for
the benefit of the Lenders by the Administrative Agent, including reasonable
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, which shall not have been reimbursed by the Borrower
within 10 Business Days of written demand therefor and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it in
its capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower, provided
that no Lender shall be liable to the Administrative Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or wilful misconduct of the Administrative
Agent or any of its directors, officers, employees or agents.

Section 8.13 Appointment of Supplemental Administrative Agent. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that the Administrative Agent appoint an additional institution as a separate
trustee, co-trustee, administrative agent, collateral agent, collateral
sub-agent or collateral co-agent (any such additional individual or institution
being referred to herein individually as a “Supplemental Administrative Agent”
and collectively as “Supplemental Administrative Agents”).

 

Frank’s International 364-Day

Credit Agreement

 

68



--------------------------------------------------------------------------------

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges and to perform such duties,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Supplemental Administrative Agent
shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article and
of Section 9.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

Section 8.14 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses and out-of-pocket
expenses) incurred.

Section 8.15 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 7.01 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 9.06 (subject to
the terms of Section 2.18(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law; and provided, further, that
if at any time there is no Person acting as the

 

Frank’s International 364-Day

Credit Agreement

 

69



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 7.01 (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18(c), any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to Frank’s International C.V., 10260 Westheimer Road,
Houston, Texas 77042 attention: Brian D. Baird, fax: (281) 558-2980,
e-mail:brian.baird@franksintl.com;

(ii) if to the Administrative Agent, to Amegy at 4400 Post Oak Parkway, Houston,
Texas 77027, Attention: Brad Ellis; fax: (713) 561-0345, e-mail:
brad.ellis@amegybank.com; and

(iii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided further that approval of such procedures may
be limited to particular notices or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
prior to 4:00 p.m. (Houston, Texas time) on such date, or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such Persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and

 

Frank’s International 364-Day

Credit Agreement

 

70



--------------------------------------------------------------------------------

so long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17 and 9.05) shall survive the payment in full of the principal and interest
hereunder and the termination of the Commitments or this Agreement.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section), the
Lenders, the Administrative Agent and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders
and the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender or, if an Event of Default has occurred and is
continuing, any other assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least U.S. $2,500,000 in the aggregate, the amount of the
Commitment and/or Loans, as applicable, of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5,000,000 and increments of U.S. $1,000,000 in excess thereof
unless the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of the
Revolving Facility under this Agreement;

 

Frank’s International 364-Day

Credit Agreement

 

71



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E) no such assignment shall be made to the Borrower or any of its Affiliates,
or a Defaulting Lender; and

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall not be effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

Frank’s International 364-Day

Credit Agreement

 

72



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans (or
other rights or obligations) held by it (a “Participant Register”), which
entries shall be conclusive absent manifest error. The Lender shall permit
Borrower to review the Participant Register and to disclose information in the
Participant Register to the extent that such disclosure is necessary to
establish that such Commitments, Loans or other obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
clause (i) through (vii) of the first proviso to Section 9.08(b) that affects
such Participant and (y) no other agreement (oral or written) in respect of the
foregoing with respect to such Participant may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits (and subject to
the requirements and limitations) of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were the Lender from whom it obtained its participation and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Non-U.S.Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its Note, if any, to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto, and any such pledgee (other than a
pledgee that is the Federal Reserve Bank or another central bank) shall
acknowledge in writing that its rights under such pledge are in all respects
subject to the limitations applicable to the pledging Lender under this
Agreement or the other Loan Documents.

 

Frank’s International 364-Day

Credit Agreement

 

73



--------------------------------------------------------------------------------

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates in connection with the preparation of this Agreement and the
other Loan Documents, or by the Administrative Agent and its Affiliates in
connection with the syndication of the Commitments or the administration of this
Agreement or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated) or incurred by the Administrative Agent and
its Affiliates or any Lender in connection with the enforcement or protection of
their rights in connection with, or any workout or restructuring involving, this
Agreement and the other Loan Documents, in connection with the Loans made
hereunder, including the reasonable fees, charges and disbursements of
Thompson & Knight LLP, special counsel for the Administrative Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel; provided, that, absent any conflict of
interest the Administrative Agent shall not be entitled to indemnification for
the fees, charges or disbursements of more than one counsel in each
jurisdiction.

(b) The Borrower agrees to indemnify the Administrative Agent, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, including
legal fees and settlement costs, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations hereunder and thereunder or the
consummation of the Transactions and the other transactions contemplated hereby
or thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Borrower, Borrower’s Subsidiaries or any Indemnitee initiated
or is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined in a final nonappealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Event or Environmental Claim to the extent
related in any way to the Borrower or any of its Subsidiaries or any other Loan
Party, or (B) any actual or alleged presence, Release or threatened Release of
Hazardous Materials (1) at, under, on or from any real property currently owned,
leased or operated by the Borrower or any of its Subsidiaries or any other Loan
Party, or (2) to the extent such presence, Release or threatened Release arose
from the operations of Borrower or any of its Subsidiaries or any other Loan
Party, or any predecessor of any Loan Party at, under, on or from any real
property, (x) formerly owned, leased or operated by Borrower or any of its
Subsidiaries or any other Loan Party or any predecessor of any Loan Party, or
(y) any property offsite the property of Borrower or any of its Subsidiaries or
any other Loan Party or any predecessor of any Loan Party to which the Borrower
or any of its Subsidiaries or any other Loan Party has sent Hazardous Materials
for treatment, storage or disposal, provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties or would have arisen as against
the Indemnitee regardless of this Agreement or any other Loan Document or any
Borrowings hereunder. In no event shall any Indemnitee be liable to any Loan
Party for any consequential, indirect, special or punitive damages. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through

 

Frank’s International 364-Day

Credit Agreement

 

74



--------------------------------------------------------------------------------

telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a court of competent jurisdiction. The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the Transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) This Section 9.05 shall not apply to Taxes.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Loan Party or any other Subsidiary of Borrower,
against any and all obligations of the Loan Parties, now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or any other Loan Party in any case shall
entitle such Person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except in the case of this
Agreement and any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders); provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan without the prior written
consent of each Lender directly affected thereby; provided that any amendment to
the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

 

Frank’s International 364-Day

Credit Agreement

 

75



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender or decrease fees payable to
any Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Defaults shall not constitute an increase in the Commitments of any
Lender),

(iii) extend any date on which any scheduled payment of interest on any Loan or
any Fees is due, without the prior written consent of each Lender adversely
affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) reserved,

(vi) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vii) release any Loan Party (except in connection with a sale permitted
pursuant to Section 6.05) without the prior written consent of each Lender, and

(viii) amend or modify the provisions of Section 4.01 or 4.02;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under the other
Loan Documents without the prior written consent of such Administrative Agent.
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender,

(c) Reserved.

(d) Reserved.

(e) Notwithstanding the foregoing, any Loan Document may be amended, modified,
supplemented or waived with the written consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender if such
amendment, modification, supplement or waiver is executed and delivered in order
to cure an ambiguity, omission, mistake or defect in such Loan Document;
provided that in no event will the Administrative Agent be required to
substitute its judgment for the judgment of the Lenders or the Required Lenders,
and the Administrative Agent may in all circumstances seek the approval of the
Required Lenders, the affected Lenders or all Lenders in connection with any
such amendment, modification, supplement or waiver.

Section 9.09 Interest Rate Limitation. It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America, the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable

 

Frank’s International 364-Day

Credit Agreement

 

76



--------------------------------------------------------------------------------

to such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 9.09 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 9.09. To the extent that Chapter 303 of the Texas Finance
Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11 Waiver of Jury Trial. (a) EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED,

 

Frank’s International 364-Day

Credit Agreement

 

77



--------------------------------------------------------------------------------

EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

(b) Arbitration.

(i) If a claim, dispute, or controversy arises between us with respect to or
arising out of this Agreement or any other Loan Document (all of the foregoing,
a “Dispute”), and only if a jury trial waiver is not permitted by applicable Law
or ruling by a court, any of the parties hereto may require that the Dispute be
resolved by binding arbitration before a single arbitrator at the request of any
party. By agreeing to arbitrate a Dispute, each party gives up any right that
party may have to a jury trial, as well as other rights that party would have in
court that are not available or are more limited in arbitration, such as the
rights to discovery and to appeal.

(ii) Arbitration shall be commenced by filing a petition with, and in accordance
with the applicable arbitration rules of, the Judicial Arbitration and Mediation
Services (“JAMS”) or National Arbitration Forum (“Administrator”) as selected by
the initiating party. If the parties agree, arbitration may be commenced by
appointment of a licensed attorney who is selected by the parties and who agrees
to conduct the arbitration without an Administrator. Disputes include matters
(i) relating to a deposit account, application for or denial of credit,
enforcement of any of the obligations the parties owe to each other, compliance
with applicable laws and/or regulations, performance or services provided under
any agreement by any party, (ii) based on or arising from an alleged tort, or
(iii) involving any parties’ employees, agents, Affiliates, or assigns. However,
Disputes do not include the validity, enforceability, meaning, or scope of this
arbitration provision and such matters may be determined only by a court. If a
third party is a party to a Dispute, each party will consent to including the
third party in the arbitration proceeding for resolving the Dispute with the
third party. Venue for the arbitration proceeding shall be at a location
determined by mutual agreement of the parties or, if no agreement, in Houston,
Texas.

(iii) After entry of an arbitration order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the State of Texas. Filing
of a petition for arbitration shall not prevent any party from (x) seeking and
obtaining from a court of competent jurisdiction (notwithstanding ongoing
arbitration) provisional or ancillary remedies including but not limited to
injunctive relief, property preservation orders, foreclosure, eviction,
attachment, replevin, garnishment, and/or the appointment of a receiver,
(y) pursuing non-judicial foreclosure, or (z) availing itself of any self-help
remedies such as setoff and repossession. The exercise of such rights shall not
constitute a waiver of the right to submit any Dispute to arbitration.

(iv) Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds U.S. $4,000,000, any
party shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such

 

Frank’s International 364-Day

Credit Agreement

 

78



--------------------------------------------------------------------------------

appeal, if the award (including Administrator’s, arbitrator’s, and attorney’s
fees and costs) exceeds U.S. $4,000,000, the arbitrator will issue a written,
reasoned decision supporting the award, including a statement of authority and
its application to the Dispute. A request for de novo appeal must be filed with
the arbitrator within 30 days following the date of the arbitration award; if
such a request is not made within that time period, the arbitration decision
shall become final and binding. On appeal, the arbitrators shall review the
award de novo, meaning that they shall reach their own findings of fact and
conclusions of law rather than deferring in any manner to the original
arbitrator. Appeal of an arbitration award shall be pursuant to the rules of the
Administrator or, if the Administrator has no such rules, then the JAMS
arbitration appellate rules shall apply.

(v) Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

(c) CLASS ACTION WAIVER. EACH PARTY WAIVES THE RIGHT TO LITIGATE IN COURT OR
ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS
OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

(d) Reliance. Each party (i) certifies that no one has represented to such party
that the other parties would not seek to enforce jury and class action waivers
in the event of suit, and (ii) acknowledges that it and the other parties have
been induced to enter into this Agreement by, among other things, the mutual
waivers, agreements, and certifications in this section.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavour in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Administrative Agent and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Texas State court or federal court of the United States
sitting in Houston, Texas, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims

 

Frank’s International 364-Day

Credit Agreement

 

79



--------------------------------------------------------------------------------

in respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such federal court. The
Borrower further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to the Borrower at the address
specified for the Loan Parties in Section 9.01. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement (other than
Section 8.09) shall affect any right that any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

(b) Each of the Borrower, the Administrative Agent and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any Texas State or federal court
sitting in Houston, Texas. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

Section 9.16 Confidentiality. Each of the Lenders and the Administrative Agent
agrees that it shall maintain in confidence any information relating to the
Borrower and its Subsidiaries and their respective Affiliates furnished to it by
or on behalf of the Borrower or the other Loan Parties or such Subsidiary or
Affiliate (other than information that (x) has become generally available to the
public other than as a result of a disclosure by such party in breach of this
Agreement, (y) has been independently developed by such Lender or the
Administrative Agent without violating this Section 9.16 or (z) was available to
such Lender or the Administrative Agent from a third party having, to such
Person’s actual knowledge, no obligations of confidentiality to the Borrower or
any of its Subsidiaries or any such Affiliate) and shall not reveal the same
other than to its directors, trustees, officers, employees, agents and advisors
with a need to know or to any Person that approves or administers the Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (i) to
the extent necessary to comply with law or any legal process or the regulatory
or supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) in
connection with the exercise of any remedies under any Loan Document or in order
to enforce its rights under any Loan Document in a legal proceeding, (v) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16). If a Lender or the Administrative Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to internal or external auditors) pursuant
to or as required by law or legal process or subpoena to the extent reasonably
practicable, it shall give prompt notice thereof to the Borrower so that the
Borrower may seek an appropriate protective order and such Lender or the
Administrative Agent will cooperate with the Borrower (or the applicable
Subsidiary or Affiliate) in seeking such protective order.

 

Frank’s International 364-Day

Credit Agreement

 

80



--------------------------------------------------------------------------------

Section 9.17 Communications. (a) Delivery. (i) Each Loan Party hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 4:00 p.m. (Houston, Texas time) on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced in Section 9.01(a)(ii). Nothing in this Section 9.17 shall
prejudice the right of the Administrative Agent or any Lender or any Loan Party
to give any notice or other communication pursuant to this Agreement or any
other Loan Document in any other manner specified in this Agreement or any other
Loan Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that (i) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on the Platform and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
Affiliates or their respective securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC” to the extent the Borrower
determines that such Borrower Materials contain material non-public information
with respect to the Loan Parties or their Affiliates or their respective
securities for purposes of United States Federal and state securities laws.

 

Frank’s International 364-Day

Credit Agreement

 

81



--------------------------------------------------------------------------------

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent, any of its Affiliates or
any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties or any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the internet, except to the extent the
liability of the Administrative Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the Administrative Agent Party’s gross negligence or willful misconduct.

Section 9.18 Release of Guarantees. In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
its assets (including the Equity Interests of any of its Subsidiaries) to a
Person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by the Loan Documents, the Administrative Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense to release any guarantees of the Obligations, by a
Person that ceases to be a Subsidiary of the Borrower as a result of a
transaction described above. The Guaranty Agreement and the guarantees made
therein shall terminate, and each Loan Party shall automatically be released
from its obligations thereunder, when all the Obligations are paid in full in
cash and all Commitments are terminated (other than contingent indemnification
obligations). At such time, the Administrative Agent agrees to take such actions
as are reasonably requested by the Borrower at the Borrower’s expense to
evidence and effectuate such termination and release of the guarantee created by
the Guarantee Agreement.

Section 9.19 U.S.A. PATRIOT Act and Similar Legislation. Each Lender hereby
notifies each Loan Party that pursuant to the requirements of the U.S.A. PATRIOT
Act and similar legislation, as applicable, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
the Lenders to identify such Loan Party in accordance with such legislation.
Each Loan Party agrees to furnish such information promptly upon request of a
Lender. Each Lender shall be responsible for satisfying its own requirements in
respect of obtaining all such information.

Section 9.20 Judgment. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in Houston, Texas on the Business Day
preceding that on which final judgment is given.

Section 9.21 Reserved.

 

Frank’s International 364-Day

Credit Agreement

 

82



--------------------------------------------------------------------------------

Section 9.22 No Fiduciary Duty. The Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and the other Loan Parties. The Borrower hereby agrees that subject to
applicable law, nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Loan Parties, their equityholders or
their Affiliates. The Borrower hereby acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, (ii) in connection therewith and with the process leading to such
transaction none of the Lenders is acting as the agent or fiduciary of any Loan
Party, its management, equityholders, creditors or any other person, (iii) no
Lender has assumed an advisory or fiduciary responsibility in favor of any Loan
Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its Affiliates has
advised or is currently advising such Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (iv) the Borrower and each other Loan Party has consulted its
own legal and financial advisors to the extent it has deemed appropriate and
(v) the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates and no
Lender has an obligation to disclose any such interests to the Borrower or its
Affiliates. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

Section 9.23 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders or an Affiliate of a Lender (including fees, charges and disbursements
of counsel to the respective Lenders) arising under the Loan Documents or under
any Swap Agreement, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and interest on other Obligations arising under
the Loan Documents, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations referred to in clause (i) of the
definition of “Obligations” owing to a Lender or an Affiliate of a Lender under
any Swap Agreement, ratably among the Lenders (or their Affiliates) in
proportion to the respective amounts described in this clause Fourth held by
them; and

(e) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

Section 9.24 Imaging of Documents. Each Loan Party and each Lender understands
and agrees that (a) Administrative Agent’s document retention policy involves
the imaging of executed Loan Documents and the destruction of the paper
originals, and (b) each Loan Party and each Lender waives any right that it may
have to claim that the imaged copies of the Loan Documents are not originals.

 

Frank’s International 364-Day

Credit Agreement

 

83



--------------------------------------------------------------------------------

Section 9.25 Keepwell.

(a) Borrower represents that it is a Qualified ECP Credit Party. Borrower hereby
guarantees the payment and performance of all Obligations of each Loan Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Benefitting Loan Party in order for such Benefitting Loan Party to
honor its obligations (without giving effect to Section 9.25(b)) under the
Guaranty Agreement including obligations with respect to Swap Agreements
(provided, however, that Borrower shall only be liable under this
Section 9.25(a) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.25(a), or
otherwise under this Agreement or any Loan Document, as it relates to such
Benefitting Loan Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 9.25(a) shall remain in full
force and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all Swap Providers, and all of the Lenders’ Commitments
are terminated. The Borrower intends that this Section 9.25(a) constitute, and
this Section 9.25(a) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Benefitting Loan Party for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(b) Notwithstanding any other provisions of this Agreement or any other Loan
Document, Obligations guaranteed by any Loan Party shall exclude all Excluded
Swap Obligations with respect to such Loan Party.

[SIGNATURE PAGES FOLLOW]

 

Frank’s International 364-Day

Credit Agreement

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and as sole general
partner of FRANK’S INTERNATIONAL C.V., as Borrower By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Managing Director

 

AMEGY BANK NATIONAL ASSOCIATION, as Administrative Agent, Swingline Facility
Lender and Issuing Bank By:  

/s/ Brad Ellis

  Name:   Brad Ellis   Title:   Senior Vice President

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and a Lender By:  

/s/ Jack G. Legenore

  Name:   Jack G. Legenore   Title:   Senior Vice President

 

WHITNEY BANK, as a Lender By:  

/s/ William Hendrix

  Name:   William Hendrix   Title:   Senior Vice President

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Rebecca L. Hetzer

  Name:   Rebecca L. Hetzer   Title:   Vice President

 

Frank’s International 364-Day

Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------

CITIBANK, N. A., as a Lender By:  

/s/ John Miller

  Name:   John Miller   Title:   Vice-President

 

REGIONS BANK, as a Lender By:  

/s/ Katie Sandoral

  Name:   Katie Sandoral   Title:   Vice President Commercial Lender

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Donald Hunt

  Name:   Donald Hunt   Title:   Officer

 

BOKF, NA, dba Bank of Texas as a Lender By:  

/s/ H. Michael Sultanik

  Name:   H. Michael Sultanik   Title:   Senior Vice President

 

CADENCE BANK, N.A. as a Lender By:  

/s/ C. Ross Bartley

  Name:   C. Ross Bartley   Title:   Executive Vice President

 

Frank’s International 364-Day

Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Chad Stephenson

  Name:   Chad Stephenson   Title:   Assistant Vice President

 

Frank’s International 364-Day

Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the date set forth below (the “Effective Date”) and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert names of
Assignee(s)] (the “Assignee[s]”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as may be amended from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

  1. Assignor:                     

 

  2. Assignee[s]: [and is an Affiliate/Approved Fund of [Identify Lender] or an
Eligible Assignee]

 

  3. Administrative Agent: Amegy Bank National Association.

 

  4.

Credit Agreement: 364-Day Revolving Credit Agreement dated as of August 14, 2013
among FRANK’S INTERNATIONAL MANAGEMENT B.V., a private limited liability company
organized and existing under the laws of The Netherlands (“FIMBV”), acting as
sole general partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited
partnership (commanditaire vennootschap) formed and entered into under the laws
of The Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole
general partner and on behalf of

 

A-1



--------------------------------------------------------------------------------

  Frank’s International C.V., the “Borrower”), the LENDERS party thereto from
time to time, and AMEGY BANK NATIONAL ASSOCIATION, as administrative agent.

 

  5. Assigned Interest1:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans2                   % 

Effective Date:             , 20    

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

1  Add additional table for each Assignee.

2  Calculate to 9 decimal places and show as a percentage of aggregate Loans of
all Lenders in respect of the Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]3 By:  

 

Name:   Title:  

Consented to and accepted:

 

Amegy Bank National Association, as Administrative Agent By:  

 

Name:   Title:  

Consented to:

[FRANK’S INTERNATIONAL MANAGEMENT B.V.,

acting on behalf of and as sole general partner of FRANK’S INTERNATIONAL C.V.]4

 

By:  

 

Name:   Title:  

 

3  Add additional signature blocks if there is more than one Assignee.

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee and otherwise satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest (which
statements, documents and information taken together form the basis upon which
[the][each] assignee has made such analysis and investment decision,
independently and without reliance on the Administrative Agent or any other
Lender), and (vi) attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from, after and including the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance; provided, however, that it shall be promptly
followed by an original. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of Texas.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PREPAYMENT NOTICE

Amegy Bank National Association as Administrative Agent

for the Lenders referred to below

4400 Post Oak Parkway

Houston, TX 77027

Attention: Brad Ellis

[Date]

Ladies and Gentlemen:

Reference is made to the 364-Day Revolving Credit Agreement (as amended, amended
and restated, supplemented, or otherwise modified from time to time, the
“Revolving Credit Agreement”) dated as of August 14, 2013 among FRANK’S
INTERNATIONAL MANAGEMENT B.V., a private limited liability company organized and
existing under the laws of The Netherlands (“FIMBV”), acting as sole general
partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited partnership
(commanditaire vennootschap) formed and entered into under the laws of The
Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole general
partner and on behalf of Frank’s International C.V., the “Borrower”), the
LENDERS party thereto from time to time, and AMEGY BANK NATIONAL ASSOCIATION, as
administrative agent. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Revolving Credit Agreement.

The undersigned, FRANK’S INTERNATIONAL C.V., refers to the Revolving Credit
Agreement, and hereby gives you notice that, pursuant to Section 2.11 of the
Revolving Credit Agreement, the undersigned intends to make a prepayment of a
Revolving Facility Borrowing in the amount of $                     5.

 

Very truly yours, FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and
as sole general partner of FRANK’S INTERNATIONAL C.V. By:  

 

Name:   Title:  

 

5  Please provide reasonably detailed calculation of the amount of prepayment.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF BORROWING REQUEST

Amegy Bank National Association

as Administrative Agent

for the Lenders referred to below

4400 Post Oak Parkway

Houston, TX 77027

Attention: Brad Ellis

[Date]

Ladies and Gentlemen:

Reference is made to the 364-Day Revolving Credit Agreement (as amended, amended
and restated, supplemented, or otherwise modified from time to time, the
“Revolving Credit Agreement”) dated as of August 14, 2013 among FRANK’S
INTERNATIONAL MANAGEMENT B.V., a private limited liability company organized and
existing under the laws of The Netherlands (“FIMBV”), acting as sole general
partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited partnership
(commanditaire vennootschap) formed and entered into under the laws of The
Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole general
partner and on behalf of Frank’s International C.V., the “Borrower”), the
LENDERS party thereto from time to time, and AMEGY BANK NATIONAL ASSOCIATION, as
administrative agent. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Revolving Credit Agreement.

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Revolving Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowings requested hereby:

 

  (A) Borrower:                             

 

  (B) Aggregate amount of Borrowing: US$        

 

  (C) Date of Borrowing (which shall be a Business Day):                     

 

  (D) Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent:                             

We hereby certify that, on and as of the date hereof, no Default or Event of
Default has occurred or is continuing and the representations and warranties set
forth in Article III of the Revolving Credit Agreement are true and correct in
all material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

C-1



--------------------------------------------------------------------------------

Very truly yours, FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and
as sole general partner of FRANK’S INTERNATIONAL C.V. By:  

 

Name:   Title  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

RESERVED

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY AGREEMENT

dated and effective as of

August 14, 2013,

among

FRANK’S INTERNATIONAL MANAGEMENT B.V.

acting as sole general partner and on behalf of

the limited partnership (commaditaire vennootschap)

FRANK’S INTERNATIONAL C.V.,

as Borrower

SUBSIDIARIES OF FRANK’S INTERNATIONAL N.V,

as Guarantors,

and

AMEGY BANK NATIONAL ASSOCIATION,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 Definitions

     1   

Section 1.01

 

Credit Agreement

     1   

Section 1.02

 

Other Defined Terms

     1   

ARTICLE 2 Guarantee

     1   

Section 2.01

 

Guarantee

     1   

Section 2.02

 

Guarantee of Payment

     2   

Section 2.03

 

No Limitations, etc.

     2   

Section 2.04

 

Reinstatement

     3   

Section 2.05

 

Agreement to Pay; Subrogation

     3   

Section 2.06

 

Information

     4   

Section 2.07

 

Reliance; Demands

     4   

Section 2.08

 

Maximum Liability

     4   

Section 2.09

 

Payments Free and Clear of Taxes, etc.

     4   

ARTICLE 3 Reserved

     5   

ARTICLE 4 Reserved

     5   

ARTICLE 5 Reserved

     5   

ARTICLE 6 Indemnity, Subrogation and Subordination

     5   

Section 6.01

 

Indemnity and Subrogation

     5   

Section 6.02

 

Contribution and Subrogation

     5   

Section 6.03

 

Subordination

     5   

ARTICLE 7 Miscellaneous

     6   

Section 7.01

 

Notices

     6   

Section 7.02

 

Reserved

     6   

Section 7.03

 

Binding Effect; Several Agreement

     6   

Section 7.04

 

Successors and Assigns

     6   

Section 7.05

 

Administrative Agent’s Fees and Expenses; Indemnification

     6   

Section 7.06

 

Reserved

     7   

Section 7.07

 

Governing Law

     7   

Section 7.08

 

Waivers; Amendment

     7   

Section 7.09

 

Waiver of Jury Trial

     8   

Section 7.10

 

Severability

     10   

Section 7.11

 

Counterparts

     10   

Section 7.12

 

Headings

     10   

Section 7.13

 

Jurisdiction; Consent to Service of Process

     10   

 

E-i



--------------------------------------------------------------------------------

Section 7.14

 

Termination or Release

     10   

Section 7.15

 

Additional Guarantors

     11   

Section 7.16

 

Set Off

     11   

Section 7.17

 

Credit Agreement

     11   

Section 7.18

 

Authority of Administrative Agent

     11   

Exhibits

 

Exhibit I    Form of Supplement to the Guaranty Agreement

 

E-ii



--------------------------------------------------------------------------------

GUARANTY AGREEMENT dated and effective as of August 14, 2013 (this “Agreement”),
among FRANK’S INTERNATIONAL MANAGEMENT B.V., a private limited liability company
organized and existing under the laws of The Netherlands (“FIMBV”), acting as
sole general partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited
partnership (commanditaire vennootschap) formed and entered into under the laws
of The Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole
general partner and on behalf of Frank’s International C.V., the “Borrower”),
and each Material Subsidiary of Borrower that is a signatory hereto and, at any
time on or after the date hereof, any Material Subsidiary of the Borrower that
shall become a Guarantor pursuant to Section 7.15 hereof (collectively, the
“Guarantors” and each, a “Guarantor”), and AMEGY BANK NATIONAL ASSOCIATION
(“Amegy”), as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement).

Reference is made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the lenders
party thereto from time to time and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrower on and subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Each Guarantor will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Credit Agreement. Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Credit Agreement.

(a) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Lenders” means (a) the Lenders; (b) the Administrative Agent, (c) the
beneficiaries of each indemnification or reimbursement obligation undertaken by
any Loan Party under any Loan Document and (d) the successors and permitted
assigns of each of the foregoing.

ARTICLE 2

GUARANTEE

Section 2.01 Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be extended, modified, substituted, amended or renewed, in whole
or in part, without notice to or further assent from it (except in cases where
the Guarantor is a party to the agreement giving rise to the Obligation being
extended, modified, substituted, amended or renewed and such notice or assent is
required by such agreement), and

 

E-1



--------------------------------------------------------------------------------

that it will remain bound upon its guarantee notwithstanding any extension,
modification, substitution, amendment or renewal of any Obligation. Each
Guarantor unconditionally and irrevocably waives notice of nonperformance,
notice of intent to accelerate, notice of acceleration, presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of or reliance on its
guarantee and notice of protest for nonpayment.

Section 2.02 Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any other Lender to any
security held for the payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Lender in favor of the Borrower or any other Person.

Section 2.03 No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.14, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent or any other Lender to assert any
claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) the creation of any Obligation and any rescission, waiver, amendment,
restatement, supplement or modification of, or any release from any of the terms
or provisions of, any Loan Document or any other agreement, including with
respect to (x) any of the foregoing that extends the maturity of, or increases
the amount of, any Obligations and (y) any other Guarantor under this Agreement;

(iii) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations (other than contingent indemnification
obligations));

(v) any illegality, lack of validity or enforceability of any Obligation;

(vi) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower or any other Loan Party or
the Borrower’s or any other Loan Party’s assets or any resulting release or
discharge of any Obligation;

 

E-2



--------------------------------------------------------------------------------

(vii) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against the Borrower or any other Loan Party, the
Administrative Agent, or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or

(viii) any other circumstance or any other law, order, or regulation now or
hereafter in effect in any jurisdiction (including without limitation, the
expiration of any statute of limitations) or any existence of or reliance on any
representation by the Administrative Agent or any other Person that might
otherwise constitute a defense to, or a legal or equitable discharge of, the
Borrower or any other Guarantor (including such Guarantor) or any other
guarantor or surety.

Each Guarantor acknowledges that its guarantee is continuing in nature and
applies to all Obligations, whether existing now or in the future. Each
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in this Article 2 are knowingly made in contemplation
of such benefits.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations (other than contingent indemnification obligations). The
Administrative Agent and the other Lenders may, at their election, foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

Section 2.04 Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

Section 2.05 Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any Lender
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Lenders in cash the amount of such unpaid Obligation. Upon payment by
any

 

E-3



--------------------------------------------------------------------------------

Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article 6.

Section 2.06 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the Lenders will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

Section 2.07 Reliance; Demands. The Obligations, and each of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article 2. All dealings between the Borrower and any of the other Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article 2. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent and any other Lender may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower or any other Guarantor or any other
Person or against any guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any other Lender
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower or any other Guarantor or any other Person or to
realize upon any such guarantee or to exercise any such right of offset, or any
release of the Borrower or any other Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any other Lender against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

Section 2.08 Maximum Liability. Anything herein or in any other Loan Document to
the contrary notwithstanding, the maximum liability of each Guarantor in its
capacity as such hereunder and under the other Loan Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 6.02).

Section 2.09 Payments Free and Clear of Taxes, etc. Any and all payments made by
any Guarantor under or in respect of this Agreement or any other Loan Document
shall be made in accordance with Section 2.17 of the Credit Agreement.

 

E-4



--------------------------------------------------------------------------------

ARTICLE 3

RESERVED

ARTICLE 4

RESERVED

ARTICLE 5

RESERVED

ARTICLE 6

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), (a) the Borrower agrees that in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment
and (b) each Guarantor (each such Guarantor, together with the Borrower in the
context of clause (a) above, an “Indemnifying Loan Party”) agrees that in the
event a payment shall be made by any other Guarantor under this Agreement in
respect of any Obligation of such Guarantor, such Guarantor shall indemnify such
other Guarantor for the full amount of such payment and such other Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.

Section 6.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Guarantor”) shall not have been fully indemnified by the Indemnifying
Loan Party as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment, in each case multiplied by a fraction of which the numerator shall be
the net worth of such Contributing Guarantor on the date of such payment and the
denominator shall be the aggregate net worth of all the Guarantors on the date
of such payment. Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

Section 6.03 Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation of the Grantors under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations (other than contingent
indemnification obligations). No failure on the part of the Borrower or any
other Guarantor to make the payments required by Sections 6.01 and 6.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations (other than contingent indemnification obligations).

 

E-5



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

Section 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower, with such notice
to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02 Reserved.

Section 7.03 Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Lenders and their respective permitted successors and assigns, except that no
party hereto shall have the right to assign or transfer its rights or
obligations hereunder (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each Loan
Party party hereto and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other Loan Party
party hereto and without affecting the obligations of any other party hereunder.

Section 7.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

Section 7.05 Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) The parties hereto agree that the Administrative Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.

(c) By its acceptance of the benefits hereof, each Lender agrees (i) to
reimburse the Administrative Agent, on demand, in the amount of its pro rata
share (based on its Commitments, or if such Commitments shall have expired or
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans owed to it), of any reasonable expenses incurred by
the Administrative Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Administrative
Agent which shall not have been reimbursed by the Borrower and (ii) to indemnify
and hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred

 

E-6



--------------------------------------------------------------------------------

by or asserted against it in its capacity as Administrative Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

(d) Any such amounts payable by any Guarantor as provided hereunder shall be
additional Obligations guaranteed hereby. The provisions of this Section 7.05
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any other Lender. All amounts due under this
Section 7.05 shall be payable on written demand therefor.

Section 7.06 Reserved.

Section 7.07 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ALL CLAIMS RELATING TO THE SUBJECT MATTER
HEREOF, WHETHER SOUNDING IN CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

Section 7.08 Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any other Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Administrative
Agent and the other Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.08, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any other Lender may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

E-7



--------------------------------------------------------------------------------

Section 7.09 Waiver of Jury Trial. (a) EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

(b) Arbitration.

(i) If a claim, dispute, or controversy arises between the parties hereto with
respect to this Agreement, related agreements, or any other agreement or
business relationship between any of the parties hereto whether or not related
to the subject matter of this Agreement (all of the foregoing, a “Dispute”), and
only if a jury trial waiver is not permitted by applicable law or ruling by a
court, any of the parties hereto may require that the Dispute be resolved by
binding arbitration before a single arbitrator at the request of any party. By
agreeing to arbitrate a Dispute, each party gives up any right that party may
have to a jury trial, as well as other rights that party would have in court
that are not available or are more limited in arbitration, such as the rights to
discovery and to appeal.

(ii) Arbitration shall be commenced by filing a petition with, and in accordance
with the applicable arbitration rules of, the Judicial Arbitration and Mediation
Services (“JAMS”) or National Arbitration Forum (“Administrator”) as selected by
the initiating party. If the parties agree, arbitration may be commenced by
appointment of a licensed attorney who is selected by the parties and who agrees
to conduct the arbitration without an Administrator. Disputes include matters
(i) relating to a deposit account, application for or denial of credit,
enforcement of any of the obligations the parties owe to each other, compliance
with applicable laws and/or regulations, performance or services provided under
any agreement by any party, (ii) based on or arising from an alleged tort, or
(iii) involving any parties’ employees, agents, Affiliates, or assigns. However,
Disputes do not include the validity, enforceability, meaning, or scope of this
arbitration provision and such matters may be determined only by a court. If a
third party is a party to a Dispute, each party will consent to including the
third party in the arbitration proceeding for resolving the Dispute with the
third party. Venue for the arbitration proceeding shall be at a location
determined by mutual agreement of the parties or, if no agreement, in Houston,
Texas.

(iii) After entry of an arbitration order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive

 

E-8



--------------------------------------------------------------------------------

motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the State of Texas. Filing
of a petition for arbitration shall not prevent any party from (x) seeking and
obtaining from a court of competent jurisdiction (notwithstanding ongoing
arbitration) provisional or ancillary remedies including but not limited to
injunctive relief, property preservation orders, foreclosure, eviction,
attachment, replevin, garnishment, and/or the appointment of a receiver,
(y) pursuing non-judicial foreclosure, or (z) availing itself of any self-help
remedies such as setoff and repossession. The exercise of such rights shall not
constitute a waiver of the right to submit any Dispute to arbitration.

(iv) Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator’s,
arbitrator’s, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

(v) Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

(c) CLASS ACTION WAIVER. EACH PARTY WAIVES THE RIGHT TO LITIGATE IN COURT OR
ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS
OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

(d) Reliance. Each party (i) certifies that no one has represented to such party
that the other parties would not seek to enforce jury and class action waivers
in the event of suit, and (ii) acknowledges that it and the other parties have
been induced to enter into this Agreement by, among other things, the mutual
waivers, agreements, and certifications in this section.

 

E-9



--------------------------------------------------------------------------------

Section 7.10 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original. Any such delivery shall be followed promptly by
delivery of the manually signed original.

Section 7.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.13 Jurisdiction; Consent to Service of Process. (a) Each party to this
Agreement hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any Texas State court or federal
court of the United States of America sitting in Houston, Texas, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State or, to the extent
permitted by law, in such federal court. Each of the parties hereto further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address specified for
the Loan Parties in Section 9.01(a) of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor, or its properties, in the courts of any
jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any Texas State or federal court sitting in Houston, Texas. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 7.14 Termination or Release. (a) This Agreement and the guarantees made
herein shall terminate, and each Guarantor shall be automatically released from
its obligations hereunder, when all the Obligations are paid in full in cash and
the Commitments are terminated (other than contingent indemnification
obligations).

 

E-10



--------------------------------------------------------------------------------

(b) Upon the consummation of any transaction or series of transactions as a
result of which any Guarantor ceases to be a Material Subsidiary of the Borrower
that (x) is not prohibited by the Loan Documents, (y) is consummated while no
Default or Event of Default has occurred or is continuing, and (z) would not
result in a Change in Control, Default or an Event of Default, then such
Guarantor shall automatically be released from its obligations hereunder.

(c) Reserved.

(d) Reserved.

(e) In connection with any termination pursuant to paragraph (a) or (b) of this
Section 7.14, the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination. Any execution and delivery of
documents pursuant to this Section 7.14 shall be without recourse to or warranty
by the Administrative Agent.

Section 7.15 Additional Guarantors. Any Subsidiary may become a party hereto by
signing and delivering to the Administrative Agent a Guaranty Agreement
Supplement, substantially in the form of Exhibit I hereto, whereupon such
Subsidiary shall become a “Guarantor” defined herein with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other party to this
Agreement. The rights and obligations of each party to this Agreement shall
remain in full force and effect notwithstanding the addition of any new party to
this Agreement.

Section 7.16 Set Off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor, against any and all obligations of such
Guarantor, now or hereafter existing under this Guaranty or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured. The rights of each Lender under this
Section 7.16 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

Section 7.17 Credit Agreement. If any conflict exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern.

Section 7.18 Authority of Administrative Agent. Each Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent shall, as among the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority. The
Administrative Agent has been appointed to act as Administrative Agent hereunder
by the Lenders and, by their acceptance of the benefits hereof, any other
Lenders becoming a party to the Credit Agreement. The Administrative Agent shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action, solely in accordance with this Agreement and the
other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

E-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GUARANTORS:

 

By:  

 

  Name:   Title:

 

By:  

 

  Name:   Title:

Acknowledged and Agreed as of the date first written above:

 

AMEGY BANK NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Title:  

 

E-12



--------------------------------------------------------------------------------

Exhibit I

to the Guaranty Agreement

FORM OF SUPPLEMENT TO GUARANTY AGREEMENT

SUPPLEMENT NO.      dated as of [                    ] (this “Supplement”), to
the Guaranty Agreement dated as of August 14, 2013 (the “Guaranty Agreement”),
among FRANK’S INTERNATIONAL MANAGEMENT B.V., a private limited liability company
organized and existing under the laws of The Netherlands (“FIMBV”), acting as
sole general partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited
partnership (commanditaire vennootschap) formed and entered into under the laws
of The Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole
general partner and on behalf of Frank’s International C.V., the “Borrower”),
and each Subsidiary that shall, at any time after the date thereof, become a
Loan Party pursuant to Section 7.15 thereof (each, a “Guarantor”) and Amegy Bank
National Association (“Amegy”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined therein).

A. Reference is made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time (the “Lenders”) and Amegy, as
Administrative Agent for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
Agreement referred to therein.

C. The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans. Section 7.15 of the Guaranty Agreement provides that
any additional Subsidiary may become a Guarantor under the Guaranty Agreement by
execution and delivery of an instrument in the form of this Supplement (with
such changes and modifications hereto as may be required by the laws of any
applicable foreign jurisdiction to the extent applicable). The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement, in accordance
with the requirements of the Credit Agreement, to become a Guarantor under the
Guaranty Agreement, in order to induce the Lenders to make additional Loans and
each Issuing Bank to issue additional Revolving Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guaranty Agreement, the New
Subsidiary by its signature below and delivery thereof to the Administrative
Agent becomes a Guarantor under the Guaranty Agreement with the same force and
effect as if originally named therein as a Guarantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Guaranty Agreement
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct, in all material respects, on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct, in all material
respects, as of such earlier date. Each reference to a “Guarantor” in the
Guaranty Agreement shall be deemed to include the New Subsidiary. The Guaranty
Agreement is hereby incorporated herein by reference.

 

E-13



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Lenders that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof. Delivery of an executed counterpart to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed original. Any such delivery shall be followed
promptly by delivery of the manually signed original.

SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT AND ALL CLAIMS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER
SOUNDING IN CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guaranty Agreement.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Administrative Agent.

 

E-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[Insert Company Name], as New Subsidiary By:  

 

  Name:     Title:   AMEGY BANK NATIONAL ASSOCIATION, as Administrative Agent
By:  

 

  Name:     Title:  

 

E-15



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, the [Chief Financial Officer] [title of other Responsible
Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on behalf of the
Borrower that:

1. This Certificate is furnished pursuant to Section 4.02(g) of the 364-Day
Revolving Credit Agreement (as in effect on the date of this Certificate, the
“Revolving Credit Agreement”), dated as of August 14, 2013 among FRANK’S
INTERNATIONAL MANAGEMENT B.V., a private limited liability company organized and
existing under the laws of The Netherlands (“FIMBV”), acting as sole general
partner and on behalf of FRANK’S INTERNATIONAL C.V., a limited partnership
(commanditaire vennootschap) formed and entered into under the laws of The
Netherlands (“Frank’s International C.V.” and, FIMBV acting as sole general
partner and on behalf of Frank’s International C.V., the “Borrower”), the
LENDERS party thereto from time to time, and AMEGY BANK NATIONAL ASSOCIATION, as
administrative agent. Capitalized terms used herein that are not defined herein
shall have the meanings given to them in the Revolving Credit Agreement.

2. Immediately after giving effect to the Transactions, (a) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and the Borrower’s Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and the Borrower’s
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of the Borrower and the Borrower’s Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and the Borrower’s Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and the Borrower’s Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) the Borrower and the Borrower’s Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

3. The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any Subsidiary, and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

[Signature Page Follows]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this      day of August, 2013.

 

FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and as sole general
partner of FRANK’S INTERNATIONAL C.V., as Borrower By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING NOTE

Dated: August 14, 2013

FOR VALUE RECEIVED, the undersigned, FRANK’S INTERNATIONAL MANAGEMENT B.V., a
private limited liability company organized and existing under the laws of The
Netherlands (“FIMBV”), acting as sole general partner and on behalf of FRANK’S
INTERNATIONAL C.V., a limited partnership (commanditaire vennootschap) formed
and entered into under the laws of The Netherlands (“Frank’s International C.V.”
and, FIMBV acting as sole general partner and on behalf of Frank’s International
C.V., the “Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”)
or its registered assigns for the account of its applicable lending office the
principal amount of the Revolving Facility Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Revolving Credit Agreement dated as of
August 14 ], 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the Borrower, the LENDERS party thereto from time to time, and AMEGY BANK
NATIONAL ASSOCIATION, as administrative agent. Capitalized terms used herein
that are not defined herein shall have the meanings given to them in the Credit
Agreement.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower by the Lender from the date of such Revolving Facility Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to Amegy Bank National
Association, as Administrative Agent, in immediately available funds. Each
Revolving Facility Loan advanced to the Borrower and the maturity thereof, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this promissory note (the “Promissory Note”); provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding U.S. $100,000,000, the indebtedness
of the Borrower resulting from each such Revolving Facility Loan being, on
request of a Revolving Facility Lender, evidenced by such promissory notes, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any Texas State court or federal
court of the United States of America sitting in Houston, Texas, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note or the other Loan Documents, or for recognition
or enforcement of any judgment, and hereby irrevocably and unconditionally

 

G-1



--------------------------------------------------------------------------------

agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Texas State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01(a) of the
Credit Agreement. The Borrower agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
Texas State or federal court sitting in Houston, Texas. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Reference is hereby made to Sections 9.09 and 9.11 of the Credit Agreement, the
provisions of which are hereby incorporated by reference in this Promissory Note
as if fully set forth herein, for the payment and performance of Borrower’s
obligations hereunder.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of Texas.

 

FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and as sole general
partner of FRANK’S INTERNATIONAL C.V., as Borrower By:  

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of Loans    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation Made
By                                                                              
                                                                                
                                                                                

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among FRANK’S INTERNATIONAL MANAGEMENT B.V., a
private limited liability company organized and existing under the laws of The
Netherlands (“FIMBV”), acting as sole general partner and on behalf of FRANK’S
INTERNATIONAL C.V., a limited partnership (commanditaire vennootschap) formed
and entered into under the laws of The Netherlands (“Frank’s International C.V.”
and, FIMBV acting as sole general partner and on behalf of Frank’s International
C.V., the “Borrower”), the LENDERS party thereto from time to time, and AMEGY
BANK NATIONAL ASSOCIATION, as administrative agent. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

Date:            , 20[    ]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among FRANK’S INTERNATIONAL MANAGEMENT B.V., a
private limited liability company organized and existing under the laws of The
Netherlands (“FIMBV”), acting as sole general partner and on behalf of FRANK’S
INTERNATIONAL C.V., a limited partnership (commanditaire vennootschap) formed
and entered into under the laws of The Netherlands (“Frank’s International C.V.”
and, FIMBV acting as sole general partner and on behalf of Frank’s International
C.V., the “Borrower”), the LENDERS party thereto from time to time, and AMEGY
BANK NATIONAL ASSOCIATION, as administrative agent. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:            , 20[    ]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among FRANK’S INTERNATIONAL MANAGEMENT B.V., a
private limited liability company organized and existing under the laws of The
Netherlands (“FIMBV”), acting as sole general partner and on behalf of FRANK’S
INTERNATIONAL C.V., a limited partnership (commanditaire vennootschap) formed
and entered into under the laws of The Netherlands (“Frank’s International C.V.”
and, FIMBV acting as sole general partner and on behalf of Frank’s International
C.V., the “Borrower”), the LENDERS party thereto from time to time, and AMEGY
BANK NATIONAL ASSOCIATION, as administrative agent. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:            , 20[    ]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
August 14, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among FRANK’S INTERNATIONAL MANAGEMENT B.V., a
private limited liability company organized and existing under the laws of The
Netherlands (“FIMBV”), acting as sole general partner and on behalf of FRANK’S
INTERNATIONAL C.V., a limited partnership (commanditaire vennootschap) formed
and entered into under the laws of The Netherlands (“Frank’s International C.V.”
and, FIMBV acting as sole general partner and on behalf of Frank’s International
C.V., the “Borrower”), the LENDERS party thereto from time to time, and AMEGY
BANK NATIONAL ASSOCIATION, as administrative agent. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                    , 20[    ]

 

H-4-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Questionnaire

 

I. Borrower Name:    FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of
and as sole general partner of FRANK’S INTERNATIONAL C.V. II. Legal Name of
Lender for Signature Page:   

 

III. Name of Lender for any eventual tombstone:   

 

IV. Legal Address:   

 

  

 

   V. Contact Information:   

 

     

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

Email:

  

 

  

 

  

 

VI. Lender’s Wire Payment Instructions:

 

Pay to:   

 

   (Name of Lender)      

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)

 

I-1



--------------------------------------------------------------------------------

Please return this form, by fax, to the attention of Administrative Agent, fax
713-571-5413, no later than 5:00 p.m. Houston, Texas time, on [            ],
20    .

 

I-2



--------------------------------------------------------------------------------

Administrative Questionnaire

 

Borrower Name:    FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and
as sole general partner of FRANK’S INTERNATIONAL C.V. VII. Organizational
Structure:    Branch, organized under which laws, etc.   

 

Lender’s Tax ID:   

 

Tax withholding Form Attached

[    ]     Form W-9

[    ]     Form W-8BEN/W-8EXP/W-8IMY/W-8ECI (with any required attachments)

[    ]     W/Hold     % Effective                    

VIII. Payment Instructions:

Servicing Site:

Pay To:

 

IX. Name of Authorized Officer:  

 

Name:  

 

Signature:  

 

Date:  

 

 

I-3



--------------------------------------------------------------------------------

Administrative Questionnaire

X. Institutional Investor Sub-Allocations

 

Institution Legal:   

 

Fund Manager:   

 

Sub-Allocations:   

 

Exact Legal Name (for documentation purposes)

   Sub-
Allocation
(Indicate
US$)    Direct Signer to
Credit Agreement
(Yes / No)    Purchase by
Assignment
(Yes / No)    Date of Post-
Closing
Assignment

1.

           

2.

           

3.

           

4.

           

5.

           

6.

           

7.

              

 

  

 

  

 

  

 

Total

              

 

  

 

  

 

  

 

Special Instructions

 

 

 

 

 

 

 

 

 

I-4



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01    Existing Letters of Credit Schedule 2.01    Commitments
Schedule 3.04    Governmental Approvals Schedule 3.07(g)    Subsidiaries
Schedule 3.08(a)    Litigation Schedule 3.12    Taxes Schedule 3.15   
Environmental Matters Schedule 3.20    Insurance Schedule 3.22    Material
Contracts Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04
   Investments



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Issuer

   LC#    Expiry
Date    Amount     

Beneficiary

Amegy Bank National Association

   SC07583    12/31/13      1,500,000.00       HSBC Bank-Singapore

Amegy Bank National Association

   SC07607    5/31/15      544,285.50       Standard Chartered Bank

Amegy Bank National Association

   SC07857    11/17/17      1,176,563.12       Standard Chartered Bank

Amegy Bank National Association

   SC07997    02/08/14      247,429.50       Standard Chartered Bank

Amegy Bank National Association

   SC08024    03/20/15      174,326.60       Standard Chartered Bank

Amegy Bank National Association

   SC08112    06/20/16      116,871.83       Standard Chartered Bank

Amegy Bank National Association

   SC08186    09/05/14      189,941.60       Standard Chartered Bank

Amegy Bank National Association

   SC08232    07/16/15      15,000.00       Standard Chartered Bank

Amegy Bank National Association

   SC08274    10/03/14      243,396.10       Standard Chartered Bank

Whitney Bank

   SB71526L    10/26/14      328,628.26       Malayan Banking Berhad

Whitney Bank

   SB71586L    1/26/14      37,246.86       Malayan Banking Berhad



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Revolving Facility Lender

   Revolving Facility
Commitment      Revolving  Facility
Percentage  

Amegy Bank National Association

   $ 20,000,000.00         20.00 % 

Capital One, National Association

   $ 20,000,000.00         20.00 % 

Whitney Bank

   $ 15,000,000.00         15.00 % 

Bank of America, N.A.

   $ 10,000,000.00         10.00 % 

Citibank, N.A.

   $ 10,000,000.00         10.00 % 

Regions Bank

   $ 5,000,000.00         5.00 % 

JPMorgan Chase Bank, N.A.

   $ 5,000,000.00         5.00 % 

BOKF, NA, dba The Bank of Texas

   $ 5,000,000.00         5.00 % 

Cadence Bank, N.A.

   $ 5,000,000.00         5.00 % 

Comerica Bank

   $ 5,000,000.00         5.00 %    

 

 

    

 

 

 

TOTAL

   $ 100,000,000.00         100.00 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.04

GOVERNMENTAL APPROVALS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(g)

SUBSIDIARIES

 

Entity

  

Jurisdiction of

Incorporation,

Formation, or

Organization

  

Equity Owner

   Percentage of
Equity  Owned  

Frank’s International Management B.V.

   The Netherlands    N/A      N/A   

Frank’s International, LLC

   Texas    Frank’s International Management B.V.      100 % 

Frank’s Casing Crew & Rental Tools, LLC

   Louisiana    Frank’s International Management B.V.      100 % 

Oilfield Equipment Rental B.V.

   The Netherlands    Frank’s International Operations B.V.      100 % 

Frank’s International West Africa (BVI) Ltd.

   British Virgin Islands    Frank’s International (BVI) Ltd.      100 % 

Franks International (BVI) Ltd.

   British Virgin Islands    Frank’s International (Bermuda) Ltd.      100 % 



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 3.12

TAXES

(i) None.

(ii) None.



--------------------------------------------------------------------------------

SCHEDULE 3.15

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.20

INSURANCE

Property Coverage

 

  1. All Loan Parties are covered by a $68,207,710.00 equipment floater policy
with Underwriters at Lloyds and National Union Fire Insurance Co.

Liability and Umbrella Coverage

 

  1. All Loan Parties are covered by a $10,000,000 commercial general liability
policy with the National Union Fire Insurance Co.

 

  2. All Loan Parties are covered by a $15,000,000 umbrella/excess liabilities
policy with the National Union Fire Insurance Co. of Pittsburg, PA

 

  3. All Loan Parties are covered by a $25,000,000 umbrella/excess liabilities
(excess of the $15,000,000 primary umbrella policy) policy with the Lexington
Insurance Company

 

  4. All Loan Parties are covered by a $60,000,000 umbrella/excess liabilities
(excess of the $40,000,000 primary and secondary umbrella policies) policy with
the Underwriters of London and Starr Indemnity



--------------------------------------------------------------------------------

SCHEDULE 3.22

MATERIAL CONTRACTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

LIENS

 

Type

  

Debtor

  

Lien Holder

  

Jurisdiction

  

Description

Federal Tax Lien    Frank’s International, LLC (f/k/a Frank’s International,
Inc.    IRS    Federal    Federal Tax Lien in the amount of $7806.03 Notice of
Assignment (filing # 788982; dated September 23, 1986)    Frank’s Casing Crew &
Rental Tools, LLC (f/k/a/ Frank’s Casing & Rental Tools, Inc.)    Whitney
National Bank    Terrebonne
Parish, LA    Assignment of Accounts Receivable; (reinscribed by filing #
36-58830 filed in the Parish of Orleans, dated 08/30/1991) Notice of Assignment
(filing # 86031990; dated September 23, 1986)    Frank’s Casing Crew & Rental
Tools, LLC (f/k/a/ Frank’s Casing & Rental Tools, Inc.)    Whitney National Bank
   LaFayette
Parish, LA    Assignment of Accounts Receivable; (reinscribed by filing #
36-58830 filed in the Parish of Orleans, dated 08/30/1991) Financing Statement
(filing # 36-58830; dated 08/30/1991, as continued)    Frank’s Casing Crew &
Rental Tools, LLC (f/k/a/ Frank’s Casing & Rental Tools, Inc.)    Whitney
National Bank    Orleans
Parish, LA    All Accounts Financing Statement (filing # 36-144508; dated as of
12/22/1999, as continued)    Frank’s Casing Crew & Rental Tools, LLC (f/k/a/
Frank’s Casing & Rental Tools, Inc.)    Whitney National Bank    Orleans,
Parish, LA    Equipment



--------------------------------------------------------------------------------

Financing Statement (filing # 36-160096; dated as of 07/18/2001, as continued)
   Frank’s Casing Crew & Rental Tools, LLC (f/k/a/ Frank’s Casing & Rental
Tools, Inc.)    Whitney National Bank    Orleans, Parish, LA    All accounts,
contract rights, chattel paper, instruments, general intangibles, and inventory
Financing Statement (filing # 28-431949; dated as of 11/02/2007, as continued)
   Frank’s Casing Crew & Rental Tools, LLC (f/k/a/ Frank’s Casing & Rental
Tools, Inc.)    Whitney National Bank    LaFayette, Parish, LA    Inventory,
chattel paper, and accounts Financing Statement (filing # 28-433898; dated as of
03/25/2008, as continued)    Frank’s Casing Crew & Rental Tools, LLC (f/k/a/
Frank’s Casing & Rental Tools, Inc.)    VFS Financing, Inc.    LaFayette Parish
   Certain listed aircraft Financing Statement (filing # 09-1121484; dated as of
09/30/2009, as continued)    Frank’s Casing Crew & Rental Tools, LLC (f/k/a/
Frank’s Casing & Rental Tools, Inc.)    Red-D-Arc Inc.    Caddo Parish, LA   
Certain listed equipment



--------------------------------------------------------------------------------

SCHEDULE 6.04

INVESTMENTS

 

Loan Party

  

Investment

Frank’s International Management B.V.    100% of the Equity Interests in Frank
International Coöperatief U.A., a COOP organized under the laws of the
Netherlands Frank’s International Management B.V.    100% of the Equity
Interests in Frank’s International, LLC, a Texas limited liability company
Frank’s International Management B.V.    100% of the Equity Interests in Frank’s
Casing Crew & Rental Tools, LLC, a Louisiana limited liability company Frank’s
International Management B.V.    100% of the Equity Interests in Frank’s Tong
Services, LLC, an Oklahoma limited liability company Frank’s International, LLC
   100% of the Equity Interests in AOTools, LLC, a Texas limited liability
company Frank’s Casing Crew & Rental Tools, LLC    100% of the Equity Interests
in High Tech Components, LLC, a Louisiana limited liability company Frank’s
Casing Crew & Rental Tools, LLC    100% of the Equity Interests in Kiser
Holdings, LLC, a Louisiana limited liability company Frank’s International (BVI)
Ltd.    100% of the Equity Interests in Frank’s International Tubular Products,
Ltd., a British Virgin Islands corporation Frank’s International (BVI) Ltd.   
100% of the Equity Interests in Frank’s International South America, Ltd., a
British Virgin Islands corporation Frank’s International (BVI) Ltd.    100% of
the Equity Interests in Frank’s Tubular, Ltd., a British Virgin Islands
corporation Frank’s International (BVI) Ltd.    100% of the Equity Interests in
Gulf Oilfield (Middle East), Limited, a British Virgin Islands corporation



--------------------------------------------------------------------------------

Frank’s International (BVI) Ltd.    100% of the Equity Interests in
International Tubular Services Limited, a British Virgin Islands corporation
Frank’s International (BVI) Ltd.    100% of the Equity Interests in Antelope Oil
Tools Limited, a British Virgin Islands corporation Frank’s International (BVI)
Ltd.    100% of the Equity Interests in Frank’s International Middle East (BVI)
Ltd., a British Virgin Islands corporation Frank’s International (BVI) Ltd.   
100% of the Equity Interests in Frank’s Oilfield Services Limited, a British
Virgin Islands corporation